UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With the uncertainty around the U.S. fiscal cliff diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks  the fiscal cliff, a hard landing in China, and the dissolution of the European Union  have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your funds Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trusts Investment Committee, Margaret A.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/12) Investment objective Long-term return consistent with preservation of capital Net asset value December 31, 2012 Class IA: $16.01 Class IB: $16.10 Total return at net asset value Barclays Russell 3000 U.S. Aggregate (as of 12/31/12) Class IA shares* Class IB shares† Index Bond Index 1 year 14.58% 14.20% 16.42% 4.22% 5 years 18.94 17.58 10.65 33.49 Annualized 3.53 3.29 2.04 5.95 10 years 98.26 94.34 109.59 65.75 Annualized 7.08 6.87 7.68 5.18 Life 496.97 474.35 903.49 454.27 Annualized 7.43 7.27 9.70 7.11 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are represented as a percentage of the fund’s net assets as of 12/31/12. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Global Asset Allocation Fund 1 Report from your fund’s management What was the global market environment like for the year ended December 31, 2012? For most of 2012, the investment environment was overshadowed by three major macroeconomic risks: the ongoing sovereign debt crisis in the eurozone, fears of a potential “hard landing” as the Chinese economy slowed, and concerns about a possible double-dip recession in the United States if serious fiscal policy issues were not adequately addressed. Global equity and fixed-income markets rose and fell with headline news on these macroeconomic risks. Markets faced significant headwinds at various times and benefited from more optimism when these risk factors showed signs of improvement. By the final quarter of 2012, with investors feeling generally more sanguine about these macroeconomic risks abating, most global asset classes were producing positive results for the full year. How did Putnam VT Global Asset Allocation Fund perform in these conditions? Against this shifting backdrop, the fund’s class IA shares tendered a solid gain at net asset value. This robust performance can be attributed to several sources. Our allocation to U.S. high-yield securities contributed significantly, as this and other “risk” segments of the market outperformed government bonds. Although we did have an allocation to government bonds, we favored high-yield bonds over the government sector because we believed they offered an unusual combination of attractive yield spreads over government bonds, as well as solid corporate credit fundamentals. Within the fund’s equity allocation, stock selection also added to our overall performance, with solid results across a variety of holdings, including large and small caps, and growth and value styles. Our holdings in U.S. stocks did somewhat better than those in international markets. We gradually raised our equity weighting during the year from modestly below-normal levels as we became more comfortable taking equity risk. At period-end, our view is that stocks offer more attractive risk-adjusted return prospects over the medium term than do large portions of the bond market, especially Treasuries and interest-rate sensitive mortgage-based securities. What role do derivatives play in the portfolio? We use a variety of derivatives to establish exposures in the fund. We use forward currency contracts as part of our currency hedging efforts. In addition, we purchase and write options to hedge pricing risk and prepayment risk, generate income, and enhance returns. We use futures contracts to allow some of the fund’s cash to become exposed to equity markets. This gives us flexibility to manage exposure to market risk. With total return swaps, we manage or hedge exposures to countries and sectors, and we employ interest-rate swaps to hedge interest-rate and prepayment risk. Credit default swaps enable us to hedge credit and market risk or to gain exposure to specific securities or groups of securities. What is your near-term outlook for 2013? As we step into 2013, the market environment is much different than it was one year ago. Investors enter the new year with far fewer worries: The liquidity crisis in Europe has begun to stabilize, China’s economy appears to be bouncing back, and the U.S. economy’s slow growth now appears likely to continue, in our view. As investors have seemingly become more convinced of these improvements, risk assets have responded with positive results. For that forward momentum to continue, however, we believe there must be continuing fundamental improvements along those lines. Our analysis at this stage suggests, as we have mentioned, that equities should offer more attractive risk-reward characteristics than most bond categories and that the fund should see greater diversification benefits in 2013 from continuing to spread stock investments across different sectors and regions of the world. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among permitted asset categories may hurt performance. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Current and future portfolio holdings are subject to risk. 2 Putnam VT Global As set Allocation Fund Your fund’s management Putnam VT Global Asset Allocation Fund is managed by members of Putnam’s Global Asset Allocation team. Your fund’s management may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Note that subsequent to the period ended December 31, 2012, Portfolio Manager Jeffrey L. Knight, CFA, left Putnam and will no longer be a manager on this fund. A word about derivatives Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement an investment strategy that may be difficult or more expensive through traditional securities, or to hedge risk associated with a particular position. Derivatives may not appreciate in value, lose money, amplify traditional market risks through the creation of leverage, and be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT Global Asset Allocation Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2012, to December 31, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/12 for the 6 months ended 12/31/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.58 $5.88 $4.47 $5.74 Ending value (after expenses) $1,072.30 $1,070.50 $1,020.71 $1,019.46 Annualized expense ratio† 0.88% 1.13% 0.88% 1.13% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Global As set Allocation Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Global Asset Allocation Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Global Asset Allocation Fund (the “fund”) at December 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2013 Putnam VT Global As set Allocation Fund 5 The fund’s portfolio 12/31/12 COMMON STOCKS (49.7%)* Shares Value Basic materials (2.8%) Agrium, Inc. (Canada) 123 $12,289 American Vanguard Corp. S 699 21,718 Andersons, Inc. (The) 57 2,445 Archer Daniels-Midland Co. 340 9,313 Arkema (France) 1,037 109,035 Assa Abloy AB Class B (Sweden) 1,874 70,566 AuRico Gold, Inc. (Canada) † 2,700 22,231 Barrick Gold Corp. (Canada) 655 22,929 BASF SE (Germany) 3,214 302,088 Bemis Co., Inc. 2,300 76,958 BHP Billiton PLC (United Kingdom) 2,409 84,651 BHP Billiton, Ltd. (Australia) 4,136 161,524 Black Earth Farming, Ltd. SDR (Jersey) † 606 825 Buckeye Technologies, Inc. 1,187 34,079 Cambrex Corp. † 3,771 42,914 Carpenter Technology Corp. 920 47,500 CF Industries Holdings, Inc. 1,171 237,900 Chicago Bridge & Iron Co., NV 2,700 125,145 China Shanshui Cement Group, Ltd. (China) 22,000 16,499 Cliffs Natural Resources, Inc. S 1,802 69,485 Cresud S.A.C.I.F. y A. ADR (Argentina) † 247 2,055 Cytec Industries, Inc. 1,100 75,713 Domtar Corp. (Canada) 800 66,816 Eagle Materials, Inc. 842 49,257 Eastman Chemical Co. 2,800 190,540 Evraz PLC (United Kingdom) 24,883 109,830 First Resources, Ltd. (Singapore) 7,000 11,661 Fortescue Metals Group, Ltd. (Australia) 4,042 20,054 Fortune Brands Home & Security, Inc. † 4,100 119,802 Georgia Gulf Corp. 408 16,842 Goldcorp, Inc. (Canada) 1,667 61,287 Golden Agri-Resources, Ltd. (Singapore) 34,000 18,303 GrainCorp, Ltd. (Australia) 716 9,228 Horsehead Holding Corp. † 2,290 23,381 Huntsman Corp. 4,200 66,780 Incitec Pivot, Ltd. (Australia) 2,057 6,990 Innophos Holdings, Inc. S 1,156 53,754 Innospec, Inc. 1,140 39,319 Intrepid Potash, Inc. S 177 3,768 K&S AG (Germany) 442 20,435 KapStone Paper and Packaging Corp. 1,361 30,201 Koninklijke DSM NV (Netherlands) 1,337 80,533 Koppers Holdings, Inc. 846 32,275 Kraton Performance Polymers, Inc. † 585 14,058 Kronos Worldwide, Inc. S 1,891 36,875 KWS Saat AG (Germany) 13 4,179 L.B. Foster Co. Class A 460 19,982 Landec Corp. † 2,131 20,223 Lanxess AG (Germany) 617 53,961 Linde AG (Germany) 482 84,056 LSB Industries, Inc. † 3,267 115,717 LyondellBasell Industries NV Class A 5,300 302,577 Minerals Technologies, Inc. 460 18,363 Monsanto Co. 7,651 724,167 COMMON STOCKS (49.7%)* cont. Shares Value Basic materials cont. Mosaic Co. (The) 131 $7,419 Newcrest Mining, Ltd. (Australia) 452 10,553 Nitto Denko Corp. (Japan) 1,900 93,481 NN, Inc. † S 3,048 27,920 Nufarm, Ltd. (Australia) 1,026 6,229 OM Group, Inc. † 1,000 22,200 Packaging Corp. of America 2,100 80,787 PolyOne Corp. S 3,161 64,548 Potash Corp. of Saskatchewan, Inc. (Canada) 366 14,893 PPG Industries, Inc. 2,500 338,375 PT Astra Agro Lestari Tbk (Indonesia) 1,500 3,077 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 11,000 25,699 Rio Tinto PLC (United Kingdom) 2,721 158,559 Rio Tinto, Ltd. (Australia) 2,369 164,892 Sealed Air Corp. S 3,995 69,952 Sherwin-Williams Co. (The) S 1,500 230,730 SLC Agricola SA (Brazil) 272 2,637 Sociedad Quimica y Minera de Chile SA ADR (Chile) 212 12,220 Syngenta AG (Switzerland) 338 136,343 Teck Resources, Ltd. Class B (Canada) 700 25,440 Trex Co., Inc. † 1,254 46,686 Tronox, Ltd. Class A S 1,725 31,481 Valspar Corp. 1,900 118,560 Vilmorin & Cie (France) 29 3,587 voestalpine AG (Austria) 2,134 78,471 W.R. Grace & Co. † 2,473 166,260 Xstrata PLC (United Kingdom) 2,239 39,823 Yara International ASA (Norway) 198 9,828 Capital goods (3.3%) ABB, Ltd. (Switzerland) 3,983 82,703 Aecom Technology Corp. † 3,300 78,540 AGCO Corp. † 298 14,638 Aisin Seiki Co., Ltd. (Japan) 800 24,950 Alliant Techsystems, Inc. 568 35,193 Altra Holdings, Inc. 2,313 51,002 American Axle & Manufacturing Holdings, Inc. † 1,556 17,427 Applied Industrial Technologies, Inc. S 1,256 52,765 Avery Dennison Corp. 2,900 101,268 AZZ, Inc. 766 29,437 Ball Corp. 3,100 138,725 Beijing Enterprises Water Group, Ltd. (Hong Kong) 64,000 16,642 Boeing Co. (The) 12,300 926,928 Canon, Inc. (Japan) 500 19,611 Chart Industries, Inc. † 1,056 70,404 Chase Corp. 1,228 22,841 China Communications Construction Co., Ltd. (China) 38,000 37,315 Chiyoda Corp. (Japan) 1,000 14,319 CNH Global NV 227 9,146 Cummins, Inc. 3,800 411,730 Daelim Industrial Co., Ltd. (South Korea) 185 15,198 Daikin Industries, Ltd. (Japan) 600 20,616 Deere & Co. 179 15,469 Delphi Automotive PLC (United Kingdom) † 7,900 302,175 Dongfang Electric Corp., Ltd. (China) 16,200 33,303 DXP Enterprises, Inc. † 631 30,963 Embraer SA ADR (Brazil) 500 14,255 6 Putnam VT Global As set Allocation Fund COMMON STOCKS (49.7%)* cont. Shares Value Capital goods cont. European Aeronautic Defense and Space Co. NV (France) 2,873 $112,602 Finning International, Inc. (Canada) 800 19,761 Franklin Electric Co., Inc. S 879 54,647 FreightCar America, Inc. 1,225 27,465 Fuji Electric Co., Ltd. (Japan) 28,000 69,075 Gardner Denver, Inc. 1,400 95,900 Generac Holdings, Inc. 1,421 48,755 General Dynamics Corp. 6,200 429,474 Global Power Equipment Group, Inc. 788 13,514 Great Lakes Dredge & Dock Corp. S 8,906 79,531 Greenbrier Companies, Inc. † S 2,891 46,747 Hyflux, Ltd. (Singapore) 11,000 11,571 Hyster-Yale Materials Holdings, Inc. 228 11,126 Hyster-Yale Materials Holdings, Inc. Class B F 228 11,126 IHI Corp. (Japan) 15,000 38,556 Ingersoll-Rand PLC 6,300 302,148 Invensys PLC (United Kingdom) 13,024 70,760 Jaiprakash Associates, Ltd. (India) 11,177 20,159 JGC Corp. (Japan) 2,000 62,304 KBR, Inc. 4,000 119,680 Leggett & Platt, Inc. S 4,200 114,324 Lindsay Corp. 110 8,813 Lockheed Martin Corp. 5,018 463,111 McDermott International, Inc. † S 10,174 112,117 Metso Corp. OYJ (Finland) 302 13,156 Mitsubishi Electric Corp. (Japan) 7,000 59,580 Mori Seiki Co., Ltd. (Japan) 2,100 18,356 NACCO Industries, Inc. Class A 228 13,837 Northrop Grumman Corp. 5,100 344,658 NSK, Ltd. (Japan) 4,000 28,505 Raytheon Co. 6,641 382,256 Rolls-Royce Holdings PLC (United Kingdom) 2,154 31,035 Safran SA (France) 740 32,290 Schindler Holding AG (Switzerland) 530 76,554 Singapore Technologies Engineering, Ltd. (Singapore) 10,000 31,566 Smith & Wesson Holding Corp. † S 2,167 18,289 Standard Motor Products, Inc. 2,160 47,995 Standex International Corp. 654 33,544 Staples, Inc. S 16,600 189,240 Sturm Ruger & Co., Inc. 523 23,744 Terex Corp. † S 3,200 89,952 Tetra Tech, Inc. † 839 22,192 TriMas Corp. † 2,578 72,081 Valmont Industries, Inc. 452 61,721 Vinci SA (France) 2,502 119,076 WABCO Holdings, Inc. † 1,800 117,342 Communication services (2.4%) Allot Communications, Ltd. (Israel) † 806 14,363 Aruba Networks, Inc. † 1,284 26,643 AT&T, Inc. 12,631 425,791 BCE, Inc. (Canada) 823 35,271 British Sky Broadcasting Group PLC (United Kingdom) 4,793 59,874 BroadSoft, Inc. † 516 18,746 BT Group PLC (United Kingdom) 17,008 64,112 CalAmp Corp. † 2,304 19,169 Cincinnati Bell, Inc. † S 4,220 23,126 COMMON STOCKS (49.7%)* cont. Shares Value Communication services cont. Comcast Corp. Class A 31,400 $1,173,732 Comtech Telecommunications Corp. 569 14,441 Deutsche Telekom AG (Germany) 5,008 56,897 DISH Network Corp. Class A 5,100 185,640 EchoStar Corp. Class A † 5,638 192,932 France Telecom SA (France) 5,085 56,945 HSN, Inc. 934 51,445 IAC/InterActiveCorp. 5,300 250,690 InterDigital, Inc. 319 13,111 InterXion Holding NV (Netherlands) † S 2,437 57,903 Kabel Deutschland Holding AG (Germany) 834 62,365 Loral Space & Communications, Inc. 636 34,764 MetroPCS Communications, Inc. † 10,200 101,388 NeuStar, Inc. Class A † 1,299 54,467 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 300 12,602 NTELOS Holdings Corp. 752 9,859 NTT DoCoMo, Inc. (Japan) 50 71,807 ShoreTel, Inc. † 5,188 21,997 TDC A/S (Denmark) 1,779 12,607 Tele2 AB Class B (Sweden) 3,112 56,440 Telefonica SA (Spain) 4,860 65,993 Telenor ASA (Norway) 2,921 59,345 Telstra Corp., Ltd. (Australia) 16,981 77,357 tw telecom, inc. † 4,700 119,709 USA Mobility, Inc. 1,764 20,604 Verizon Communications, Inc. 29,921 1,294,682 Virgin Media, Inc. (United Kingdom) 500 18,375 Vodafone Group PLC (United Kingdom) 68,799 173,020 Ziggo NV (Netherlands) 643 20,781 Conglomerates (0.9%) AMETEK, Inc. S 5,500 206,635 Danaher Corp. 10,600 592,540 General Electric Co. 26,045 546,685 Marubeni Corp. (Japan) 4,000 28,664 Mitsui & Co., Ltd. (Japan) 6,000 89,762 Siemens AG (Germany) 1,561 169,664 Tyco International, Ltd. 11,195 327,454 Consumer cyclicals (6.0%) ADT Corp. (The) 5,250 244,073 Advance Auto Parts, Inc. 2,000 144,700 Aeon Co., Ltd. (Japan) 4,600 52,581 Aggreko PLC (United Kingdom) 414 11,873 American Eagle Outfitters, Inc. 5,600 114,856 Babcock International Group PLC (United Kingdom) 3,585 55,635 Bayerische Motoren Werke (BMW) AG (Germany) 118 11,380 Beazer Homes USA, Inc. † S 4,829 81,562 Bed Bath & Beyond, Inc. † S 4,900 273,959 Belo Corp. Class A S 10,934 83,864 Big Lots, Inc. † S 3,913 111,364 Bridgestone Corp. (Japan) 1,100 28,513 Brilliance China Automotive Holdings, Inc. (China) † 16,000 20,023 Brunswick Corp. 539 15,680 Buckle, Inc. (The) 535 23,882 Bunzl PLC (United Kingdom) 3,681 60,103 Bureau Veritas SA (France) 509 56,592 Putnam VT Global Asset Allocation Fund 7 COMMON STOCKS (49.7%)* cont. Shares Value Consumer cyclicals cont. Cabela’s, Inc. † 1,005 $41,959 Carmike Cinemas, Inc. † 1,714 25,710 Cash America International, Inc. 327 12,972 Chico’s FAS, Inc. 5,400 99,684 Christian Dior SA (France) 894 154,560 Cie Financiere Richemont SA (Switzerland) 1,230 98,355 Cie Generale des Etablissements Michelin (France) 797 75,558 Coach, Inc. 5,955 330,562 Compass Group PLC (United Kingdom) 10,739 127,008 Conn’s, Inc. † 1,338 41,050 Continental AG (Germany) 185 21,405 Cooper Tire & Rubber Co. 4,188 106,208 Corporate Executive Board Co. (The) 402 19,079 Crocs, Inc. † 973 14,001 Daihatsu Motor Co., Ltd. (Japan) 3,000 59,339 Daimler AG (Registered Shares) (Germany) 1,144 62,514 Deckers Outdoor Corp. † 337 13,571 Deluxe Corp. S 2,119 68,317 Demand Media, Inc. † 1,175 10,916 Destination Maternity Corp. S 2,537 54,698 Dillards, Inc. Class A 1,000 83,770 DreamWorks Animation SKG, Inc. Class A † 942 15,609 Elders, Ltd. (Australia) † 6,143 747 Expedia, Inc. S 2,450 150,553 Experian Group, Ltd. (United Kingdom) 3,368 54,418 Fiat Industrial SpA (Italy) 9,488 104,031 Finish Line, Inc. (The) Class A 1,883 35,645 Foot Locker, Inc. 4,200 134,904 Foschini Group, Ltd. (The) (South Africa) 1,161 19,334 Francesca’s Holdings Corp. † S 915 23,753 Fuji Heavy Industries, Ltd. (Japan) 5,000 62,956 G&K Services, Inc. Class A 703 24,007 GameStop Corp. Class A S 2,404 60,316 Gannett Co., Inc. S 7,000 126,070 Gap, Inc. (The) 7,000 217,280 Genesco, Inc. † 273 15,015 Global Cash Access Holdings, Inc. † 3,097 24,280 Global Mediacom Tbk PT (Indonesia) 103,500 25,828 Green Dot Corp. Class A † 1,874 22,863 Haier Electronics Group Co., Ltd. (China) † 27,000 39,699 HMS Holdings Corp. † 848 21,980 Home Depot, Inc. (The) 18,300 1,131,855 Indofood Agri Resources, Ltd. (Singapore) 1,000 1,102 Isuzu Motors, Ltd. (Japan) 20,000 119,137 Jarden Corp. S 2,300 118,910 KAR Auction Services, Inc. 1,861 37,667 Kingfisher PLC (United Kingdom) 14,188 65,533 La-Z-Boy, Inc. 4,079 57,718 LeapFrog Enterprises, Inc. † S 3,600 31,068 Lear Corp. 2,900 135,836 Localiza Rent a Car SA (Brazil) 500 9,158 Lowe’s Cos., Inc. 20,000 710,400 LS Corp. (South Korea) 103 9,126 Lumber Liquidators Holdings, Inc. † 290 15,321 Macy’s, Inc. 8,500 331,670 Maruti Suzuki India, Ltd. (India) 869 23,823 COMMON STOCKS (49.7%)* cont. Shares Value Consumer cyclicals cont. MAXIMUS, Inc. 274 $17,322 McGraw-Hill Cos., Inc. (The) 5,800 317,086 MGM China Holdings, Ltd. (Hong Kong) 34,400 63,222 Millennial Media, Inc. † 882 11,051 Mitsubishi Motors Corp. (Japan) † 51,000 52,718 Namco Bandai Holdings, Inc. (Japan) 3,200 41,501 News Corp. Class A 641 16,371 Next PLC (United Kingdom) 2,035 125,602 Nissan Motor Co., Ltd. (Japan) 13,700 130,033 Nu Skin Enterprises, Inc. Class A 917 33,975 O’Reilly Automotive, Inc. † 2,700 241,434 OPAP SA (Greece) 4,662 33,395 Pearson PLC (United Kingdom) 1,591 31,103 PetSmart, Inc. 2,700 184,518 Pier 1 Imports, Inc. 750 15,000 PPR SA (France) 79 14,724 Priceline.com, Inc. † 900 559,080 PulteGroup, Inc. † 9,300 168,888 Randstad Holding NV (Netherlands) 595 21,964 Rent-A-Center, Inc. 397 13,641 Ryland Group, Inc. (The) S 1,035 37,778 Scania AB Class B (Sweden) 2,997 62,332 Scholastic Corp. 574 16,967 Select Comfort Corp. † 902 23,605 Sinclair Broadcast Group, Inc. Class A S 4,458 56,260 Six Flags Entertainment Corp. 532 32,558 SJM Holdings, Ltd. (Hong Kong) 36,000 84,717 Sonic Automotive, Inc. Class A S 6,496 135,701 Standard Parking Corp. † 2,298 50,533 Suzuki Motor Corp. (Japan) 3,900 101,953 Swire Pacific, Ltd. Class A (Hong Kong) 8,000 99,415 Tempur-Pedic International, Inc. † 1,121 35,300 TJX Cos., Inc. (The) 13,100 556,095 Total Systems Services, Inc. 10,800 231,336 Town Sports International Holdings, Inc. 2,751 29,298 Trump Entertainment Resorts, Inc. † 34 136 TUI Travel PLC (United Kingdom) 6,511 30,300 URS Corp. 2,100 82,446 Valeo SA (France) 920 46,650 ValueClick, Inc. † S 1,768 34,317 Vertis Holdings, Inc. † F 115 1 Volkswagen AG (Preference) (Germany) 469 106,700 VOXX International Corp. † S 4,259 28,663 Wal-Mart Stores, Inc. 17,197 1,173,351 WPP PLC (United Kingdom) 5,864 85,247 Wyndham Worldwide Corp. 3,600 191,556 Wynn Resorts, Ltd. 1,900 213,731 Consumer staples (4.3%) AFC Enterprises † 4,365 114,057 Ajinomoto Co., Inc. (Japan) 5,000 66,156 Anheuser-Busch InBev NV (Belgium) 1,910 166,912 Apollo Group, Inc. Class A † 1,291 27,008 Associated British Foods PLC (United Kingdom) 4,246 108,078 Avis Budget Group, Inc. † 5,052 100,131 Barrett Business Services, Inc. 993 37,823 Beacon Roofing Supply, Inc. † 1,458 48,522 8 Putnam VT Global As set Allocation Fund COMMON STOCKS (49.7%)* cont. Shares Value Consumer staples cont. BRF — Brasil Foods SA ADR (Brazil) 343 $7,241 Brinker International, Inc. S 1,875 58,106 British American Tobacco (BAT) PLC (United Kingdom) 3,146 159,408 Bunge, Ltd. 139 10,104 Calbee, Inc. (Japan) 800 56,311 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 10,000 645 Cheesecake Factory, Inc. (The) 365 11,943 Chiquita Brands International, Inc. † 120 990 Coca-Cola Co. (The) 4,800 174,000 Cola-Cola Amatil, Ltd. (Australia) 1,685 23,690 Constellation Brands, Inc. Class A † 3,100 109,709 Core-Mark Holding Co., Inc. 689 32,624 CVS Caremark Corp. 14,600 705,910 DeNA Co., Ltd. (Japan) 1,100 36,169 Diageo PLC (United Kingdom) 2,081 60,583 Distribuidora Internacional de Alimentacion SA (Spain) 8,656 55,620 Domino’s Pizza, Inc. 365 15,896 Fomento Economico Mexicano SAB de CV ADR (Mexico) 300 30,210 General Mills, Inc. 8,700 351,567 Geo Group, Inc. (The) 1,418 39,988 Glanbia PLC (Ireland) 430 4,810 Heineken Holding NV (Netherlands) 1,434 78,550 Imperial Tobacco Group PLC (United Kingdom) 255 9,847 Ingredion, Inc. 143 9,213 IOI Corp. Bhd (Malaysia) 3,700 6,170 Itron, Inc. † 987 43,971 Japan Tobacco, Inc. (Japan) 5,700 160,693 JM Smucker Co. (The) 1,900 163,856 Kao Corp. (Japan) 2,700 70,347 Kerry Group PLC Class A (Ireland) 1,370 72,721 Koninklijke Ahold NV (Netherlands) 4,803 63,797 Kraft Foods Group, Inc. † 7,900 359,213 Kuala Lumpur Kepong Bhd (Malaysia) 900 7,081 Lawson, Inc. (Japan) 500 33,987 Liberty Interactive Corp. Class A † 12,700 249,936 Lorillard, Inc. 2,000 233,340 Magnit OJSC GDR (Russia) 666 26,968 Maple Leaf Foods, Inc. (Canada) 278 3,345 Molson Coors Brewing Co. Class B 2,600 111,254 Nestle SA (Switzerland) 4,912 320,135 Olam International, Ltd. (Singapore) † F 1,878 607 Olam International, Ltd. (Singapore) 6,000 7,695 On Assignment, Inc. † 1,245 25,249 OpenTable, Inc. † 333 16,250 Papa John’s International, Inc. † 482 26,481 Pernod-Ricard SA (France) 583 68,553 Philip Morris International, Inc. 16,361 1,368,434 Prestige Brands Holdings, Inc. † 1,689 33,831 Procter & Gamble Co. (The) 23,024 1,563,099 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 13,500 3,275 Rakuten, Inc. (Japan) 3,900 30,415 Robert Half International, Inc. 3,800 120,916 Ruby Tuesday, Inc. † 3,387 26,622 SABMiller PLC (United Kingdom) 1,869 87,970 Smithfield Foods, Inc. † 156 3,365 COMMON STOCKS (49.7%)* cont. Shares Value Consumer staples cont. Spartan Stores, Inc. S 1,240 $19,046 Suedzucker AG (Germany) 1,741 71,239 Tate & Lyle PLC (United Kingdom) 488 6,051 Tesco PLC (United Kingdom) 4,574 25,126 Toyota Tsusho Corp. (Japan) 4,100 101,229 TrueBlue, Inc. † 345 5,434 Tyson Foods, Inc. Class A 274 5,316 Unilever PLC (United Kingdom) 1,539 58,417 United Natural Foods, Inc. † 687 36,816 USANA Health Sciences, Inc. † 309 10,175 Walgreen Co. 11,100 410,811 Wilmar International, Ltd. (Singapore) 2,000 5,528 Wolseley PLC (United Kingdom) 378 17,958 Woolworths, Ltd. (Australia) 2,888 88,269 Energy (4.6%) Alpha Natural Resources, Inc. † S 6,100 59,414 BG Group PLC (United Kingdom) 4,938 82,802 BP PLC (United Kingdom) 20,694 143,384 Cabot Oil & Gas Corp. 3,900 193,986 Caltex Australia, Ltd. (Australia) 4,304 86,743 Canadian Natural Resources, Ltd. (Canada) 1,100 31,672 Chevron Corp. 4,501 486,738 ConocoPhillips 16,648 965,418 CVR Energy, Inc. (Escrow) 1,984 — Deepocean Group (Shell) (acquired 06/09/11, cost $19,306) (Norway) ‡ 1,329 19,935 Delek US Holdings, Inc. 1,878 47,551 ENI SpA (Italy) 7,853 193,730 EPL Oil & Gas, Inc. † 2,102 47,400 Exxon Mobil Corp. 16,304 1,411,111 Ezion Holdings, Ltd. (Singapore) 20,000 27,908 Halliburton Co. 1,000 34,690 Helix Energy Solutions Group, Inc. † 4,084 84,294 Helmerich & Payne, Inc. 2,100 117,621 HollyFrontier Corp. 4,000 186,200 Inpex Corp. (Japan) 8 42,695 Key Energy Services, Inc. † 4,069 28,280 Kodiak Oil & Gas Corp. † 3,279 29,019 Marathon Petroleum Corp. 5,650 355,950 Occidental Petroleum Corp. 10,995 842,327 Oceaneering International, Inc. 2,300 123,717 Oil States International, Inc. † 1,300 93,002 ONEOK, Inc. 4,500 192,375 Peabody Energy Corp. 5,600 149,016 Petrofac, Ltd. (United Kingdom) 5,767 156,244 Phillips 66 9,324 495,104 Repsol SA (Spain) † 2,465 1,503 Repsol YPF SA (Spain) 2,465 50,623 Rosetta Resources, Inc. † S 490 22,226 Royal Dutch Shell PLC Class A (United Kingdom) 4,951 174,941 Royal Dutch Shell PLC Class A (United Kingdom) 4,432 152,382 Royal Dutch Shell PLC Class B (United Kingdom) 3,638 128,757 Schlumberger, Ltd. 15,900 1,101,711 Statoil ASA (Norway) 2,125 53,325 Stone Energy Corp. † S 1,422 29,179 Suncor Energy, Inc. (Canada) 2,200 72,345 Putnam VT Global Asset Allocation Fund 9 COMMON STOCKS (49.7%)* cont. Shares Value Energy cont. Swift Energy Co. † S 1,824 $28,071 Technip SA (France) 316 36,381 Tesoro Corp. 5,001 220,294 Total SA (France) 2,142 110,865 Tullow Oil PLC (United Kingdom) 1,637 33,336 Unit Corp. † 688 30,994 Vaalco Energy, Inc. † S 7,642 66,103 Valero Energy Corp. 9,400 320,728 W&T Offshore, Inc. 1,379 22,105 Western Refining, Inc. S 2,139 60,298 Financials (8.7%) 3i Group PLC (United Kingdom) 10,878 38,027 ACE, Ltd. 718 57,296 AG Mortgage Investment Trust, Inc. R 711 16,694 Ageas (Belgium) 2,141 63,878 Agree Realty Corp. R 1,196 32,041 AIA Group, Ltd. (Hong Kong) 36,600 145,867 Alleghany Corp. † 600 201,252 Allianz SE (Germany) 1,187 164,443 Allied World Assurance Co. Holdings AG 2,277 179,428 American Capital Agency Corp. R 5,500 159,170 American Equity Investment Life Holding Co. S 2,812 34,335 American Financial Group, Inc. 3,444 136,107 American International Group, Inc. † 17,300 610,690 Amtrust Financial Services, Inc. S 746 21,403 Aon PLC S 9,100 505,960 Apollo Commercial Real Estate Finance, Inc. R S 1,445 23,452 Apollo Residential Mortgage, Inc. 1,338 27,014 Arlington Asset Investment Corp. Class A 817 16,969 ARMOUR Residential REIT, Inc. R 3,812 24,664 Ashford Hospitality Trust, Inc. R 4,485 47,137 Ashmore Group PLC (United Kingdom) 5,782 33,433 Associated Banc-Corp. 7,000 91,840 Australia & New Zealand Banking Group, Ltd. (Australia) 4,654 121,846 AvalonBay Communities, Inc. R 1,500 203,385 AXA SA (France) 7,255 131,228 Axis Capital Holdings, Ltd. 4,200 145,488 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 4,390 40,302 Banco Latinoamericano de Exportaciones SA Class E (Panama) S 2,681 57,802 Banco Santander Central Hispano SA (Spain) 11,030 88,936 Barclays PLC (United Kingdom) 61,249 264,497 Berkshire Hathaway, Inc. Class B † 2,600 233,220 BM&F Bovespa SA (Brazil) 3,300 22,564 BNP Paribas SA (France) 2,229 125,642 BofI Holding, Inc. † S 2,086 58,137 British Land Company PLC (United Kingdom) R 4,648 43,211 Cardinal Financial Corp. 2,336 38,007 CBL & Associates Properties, Inc. R 4,596 97,481 Chimera Investment Corp. R 29,087 75,917 China Construction Bank Corp. (China) 16,000 13,040 CIT Group, Inc. † 6,400 247,296 Citigroup, Inc. 495 19,582 Citizens & Northern Corp. 1,505 28,445 Citizens Republic Bancorp, Inc. † 1,336 25,344 City National Corp. S 2,000 99,040 COMMON STOCKS (49.7%)* cont. Shares Value Financials cont. CNO Financial Group, Inc. 5,239 $48,880 Commonwealth Bank of Australia (Australia) 2,593 168,435 CoreLogic, Inc. † 8,000 215,360 Credit Acceptance Corp. † 158 16,065 Credit Agricole SA (France) † 7,647 62,087 Credit Suisse Group (Switzerland) 1,595 40,021 DBS Group Holdings, Ltd. (Singapore) 5,000 61,207 Deutsche Bank AG (Germany) 1,867 81,341 Dexus Property Group (Australia) 87,020 92,268 Discover Financial Services 9,900 381,645 Dynex Capital, Inc. R 3,328 31,416 East West Bancorp, Inc. S 1,910 41,046 Eaton Vance Corp. S 4,400 140,140 EPR Properties R 475 21,902 Federal Realty Investment Trust R 1,100 114,422 Fidelity National Financial, Inc. Class A 8,000 188,400 Fifth Third Bancorp S 26,300 399,497 Financial Institutions, Inc. 1,558 29,026 First Community Bancshares Inc. 1,476 23,572 First Industrial Realty Trust † R 1,433 20,177 Flushing Financial Corp. S 2,725 41,802 Genworth Financial, Inc. Class A † 32,837 246,606 Glimcher Realty Trust R 2,800 31,052 Goldman Sachs Group, Inc. (The) 7,100 905,676 Grupo Financiero Banorte SAB de CV (Mexico) 4,400 28,412 Hanmi Financial Corp. † 3,082 41,884 Hatteras Financial Corp. R 2,100 52,101 Health Care REIT, Inc. R 3,800 232,902 Heartland Financial USA, Inc. 1,046 27,353 HFF, Inc. Class A S 4,937 73,561 Home Loan Servicing Solutions, Ltd. (Cayman Islands) 414 7,825 Hongkong Land Holdings, Ltd. (Hong Kong) 3,000 21,098 Housing Development Finance Corp., Ltd. (HDFC) (India) † 2,615 39,889 HSBC Holdings, PLC (United Kingdom) 27,330 289,065 ING Groep NV GDR (Netherlands) † 11,299 108,049 Insurance Australia Group, Ltd. (Australia) 21,453 105,504 Invesco Mortgage Capital, Inc. R 1,148 22,627 Investors Real Estate Trust R S 3,247 28,346 Jones Lang LaSalle, Inc. S 656 55,065 Joyo Bank, Ltd. (The) (Japan) 12,000 56,708 JPMorgan Chase & Co. 35,543 1,562,826 KKR & Co. LP 1,200 18,276 Lexington Realty Trust R 8,846 92,441 LTC Properties, Inc. R 1,681 59,154 Macquarie Group, Ltd. (Australia) 638 23,728 Maiden Holdings, Ltd. (Bermuda) 2,577 23,683 MainSource Financial Group, Inc. 2,315 29,331 MFA Financial, Inc. R 3,826 31,029 Mission West Properties R 2,225 20,270 Mitsubishi Estate Co., Ltd. (Japan) 3,000 71,719 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 45,000 242,151 Mitsui Fudosan Co., Ltd. (Japan) 1,000 24,431 Nasdaq OMX Group, Inc. (The) 5,300 132,553 National Bank of Canada (Canada) 534 41,466 National Financial Partners Corp. † S 1,262 21,631 National Health Investors, Inc. R 1,497 84,625 10 Putnam VT Global As set Allocation Fund COMMON STOCKS (49.7%)* cont. Shares Value Financials cont. Nationstar Mortgage Holdings, Inc. † S 1,677 $51,953 Nelnet, Inc. Class A 1,391 41,438 Northern Trust Corp. 5,100 255,816 Ocwen Financial Corp. † 1,639 56,693 One Liberty Properties, Inc. R 1,569 31,835 Oriental Financial Group (Puerto Rico) 1,406 18,770 ORIX Corp. (Japan) 1,580 178,285 PartnerRe, Ltd. 2,344 188,669 Peoples Bancorp, Inc. 1,437 29,358 Persimmon PLC (United Kingdom) 2,326 30,718 PNC Financial Services Group, Inc. 9,200 536,452 Popular, Inc. (Puerto Rico) † 5,712 118,752 Portfolio Recovery Associates, Inc. † S 308 32,913 Protective Life Corp. 4,704 134,440 Prudential PLC (United Kingdom) 15,163 211,574 PS Business Parks, Inc. R 1,051 68,294 Public Storage R 2,000 289,920 Realogy Holdings Corp. † 153 6,420 Regus PLC (United Kingdom) 20,710 37,373 Republic Bancorp, Inc. Class A S 934 19,735 Resona Holdings, Inc. (Japan) 11,300 51,232 Royal Bank of Scotland PLC (The) (United Kingdom) † 4,921 26,504 Sberbank of Russia ADR (Russia) 6,178 76,794 SCOR SE (France) 868 23,405 Simon Property Group, Inc. R 3,800 600,742 Societe Generale SA (France) † 916 34,455 Sovran Self Storage, Inc. R 1,069 66,385 St. Joe Co. (The) † 5,600 129,248 Standard Chartered PLC (United Kingdom) 3,101 78,606 Standard Life PLC (United Kingdom) 11,269 60,191 Starwood Property Trust, Inc. R 893 20,503 State Street Corp. 9,000 423,090 Stockland (Units) (Australia) R 18,911 69,721 Sun Hung Kai Properties, Ltd. (Hong Kong) 3,000 45,280 Svenska Handelsbanken AB Class A (Sweden) 2,211 79,220 Swedbank AB Class A (Sweden) 5,775 113,643 Symetra Financial Corp. 2,551 33,112 Synovus Financial Corp. 35,400 86,730 Tanger Factory Outlet Centers R 1,900 64,980 Tokyu Land Corp. (Japan) 19,000 138,894 Toronto-Dominion Bank (The) (Canada) S 2,500 210,825 UBS AG (Switzerland) 7,586 119,299 UniCredit SpA (Italy) † 9,299 45,919 Unitech, Ltd. (India) † 38,652 24,006 United Overseas Bank, Ltd. (Singapore) 1,000 16,378 Universal Health Realty Income Trust R 392 19,839 Urstadt Biddle Properties, Inc. Class A R 1,253 24,659 Validus Holdings, Ltd. S 4,105 141,951 Virginia Commerce Bancorp, Inc. † 3,751 33,571 Virtus Investment Partners, Inc. † 245 29,630 Visa, Inc. Class A 200 30,316 Vornado Realty Trust R 2,800 224,224 WageWorks, Inc. † 1,030 18,334 Walker & Dunlop, Inc. † 2,351 39,168 Walter Investment Management Corp. † S 2,075 89,267 Washington Banking Co. 1,805 24,584 COMMON STOCKS (49.7%)* cont. Shares Value Financials cont. Wells Fargo & Co. 7,585 $259,255 Westfield Group (Australia) 5,079 56,044 Westpac Banking Corp. (Australia) 2,841 77,668 Wheelock and Co., Ltd. (Hong Kong) 12,000 61,068 World Acceptance Corp. † 341 25,425 Health care (5.8%) ABIOMED, Inc. † 1,212 16,314 Affymax, Inc. † S 801 15,219 Air Methods Corp. 651 24,015 Alere, Inc. † 1,882 34,817 Alfresa Holdings Corp. (Japan) 900 35,171 Amedisys, Inc. † S 374 4,215 AmerisourceBergen Corp. 7,600 328,168 Amgen, Inc. 8,700 750,984 AmSurg Corp. † 1,064 31,931 Astellas Pharma, Inc. (Japan) 2,000 89,843 AstraZeneca PLC (United Kingdom) 2,336 110,435 athenahealth, Inc. † 422 30,996 Bayer AG (Germany) 2,594 246,333 Bio-Reference Labs, Inc. † 573 16,439 BioMarin Pharmaceuticals, Inc. † S 493 24,280 Bristol-Myers Squibb Co. 19,700 642,023 Celgene Corp. † 5,600 440,832 Centene Corp. † 317 12,997 Chindex International, Inc. † 400 4,200 CIGNA Corp. 8,200 438,372 Coloplast A/S Class B (Denmark) 1,722 84,396 Community Health Systems, Inc. 783 24,069 Computer Programs & Systems, Inc. 271 13,642 Conmed Corp. S 2,141 59,841 Covidien PLC 431 24,886 Cubist Pharmaceuticals, Inc. † S 1,336 56,192 Cyberonics, Inc. † 332 17,440 Elan Corp. PLC ADR (Ireland) † 2,647 27,026 Elekta AB Class B (Sweden) 779 12,285 Eli Lilly & Co. 12,063 594,947 Endo Health Solutions, Inc. † 1,231 32,338 Fresenius SE & Co. KGgA (Germany) 685 78,839 Gilead Sciences, Inc. † 8,800 646,360 GlaxoSmithKline PLC (United Kingdom) 5,180 112,466 Greatbatch, Inc. † 2,633 61,191 Grifols SA ADR (Spain) † 1,556 40,357 Haemonetics Corp. † S 772 31,528 HCA Holdings, Inc. 5,800 174,986 Health Net, Inc. † 916 22,259 HealthSouth Corp. † S 1,343 28,351 Hi-Tech Pharmacal Co., Inc. 481 16,825 Impax Laboratories, Inc. † 2,146 43,972 Jazz Pharmaceuticals PLC † S 2,622 139,490 Johnson & Johnson S 5,710 400,271 Kindred Healthcare, Inc. † S 3,067 33,185 Lexicon Pharmaceuticals, Inc. † 4,467 9,917 Magellan Health Services, Inc. † 384 18,816 McKesson Corp. 6,100 591,456 MedAssets, Inc. † 2,800 46,956 Medicines Co. (The) † 2,116 50,721 Putnam VT Global Asset Allocation Fund 11 COMMON STOCKS (49.7%)* cont. Shares Value Health care cont. Merck & Co., Inc. 2,818 $115,369 Merck KGaA (Germany) 287 37,866 Mitsubishi Tanabe Pharma Corp. (Japan) 1,300 16,950 Novartis AG (Switzerland) 1,708 108,136 Novo Nordisk A/S Class B (Denmark) 846 138,169 Obagi Medical Products, Inc. † 5,651 76,797 Omega Healthcare Investors, Inc. R S 2,610 62,249 Omnicare, Inc. S 1,916 69,168 OraSure Technologies, Inc. † 2,905 20,858 Orion OYJ Class B (Finland) 2,118 62,252 Otsuka Holdings Company, Ltd. (Japan) 3,400 95,455 PDL BioPharma, Inc. S 5,798 40,876 Pfizer, Inc. 63,323 1,588,141 Pharmacyclics, Inc. † 185 10,712 PharMerica Corp. † 1,894 26,971 Providence Service Corp. (The) † 2,087 35,458 Quality Systems, Inc. 375 6,510 Questcor Pharmaceuticals, Inc. 354 9,459 Roche Holding AG-Genusschein (Switzerland) 1,015 206,781 RTI Biologics, Inc. † 4,838 20,658 Salix Pharmaceuticals, Ltd. † 2,034 82,336 Sanofi (France) 3,229 306,223 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) † 16,000 24,357 Shire PLC (United Kingdom) 1,143 35,105 Spectrum Pharmaceuticals, Inc. S 2,042 22,850 St. Jude Medical, Inc. 9,500 343,330 STAAR Surgical Co. † 6,349 38,729 Steris Corp. 718 24,936 Suzuken Co., Ltd. (Japan) 1,000 28,180 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 963 35,958 Trinity Biotech PLC ADR (Ireland) 1,260 18,169 Triple-S Management Corp. Class B (Puerto Rico) † 793 14,647 United Therapeutics Corp. † S 1,705 91,081 Ventas, Inc. R 4,200 271,824 ViroPharma, Inc. † S 2,112 48,069 Warner Chilcott PLC Class A 8,174 98,415 WellCare Health Plans, Inc. † 1,454 70,795 WellPoint, Inc. 8,900 542,188 Zimmer Holdings, Inc. 5,200 346,632 Technology (8.8%) Acacia Research Corp. † 444 11,389 Accenture PLC Class A 12,300 817,950 Actuate Corp. † 8,010 44,856 Acxiom Corp. † 2,728 47,631 Amadeus IT Holding SA Class A (Spain) 1,011 25,370 Anixter International, Inc. 438 28,023 AOL, Inc. † 7,100 210,231 Apple, Inc. 12,004 6,398,492 ASML Holding NV (Netherlands) 899 58,201 ASML Holding NV ADR (Netherlands) S 658 42,382 Aspen Technology, Inc. † 1,061 29,326 Avnet, Inc. † 3,700 113,257 BMC Software, Inc. † 7,100 281,586 Bottomline Technologies, Inc. † S 1,299 34,281 Broadcom Corp. Class A † 7,800 259,038 Brocade Communications Systems, Inc. † 19,015 101,350 COMMON STOCKS (49.7%)* cont. Shares Value Technology cont. Cirrus Logic, Inc. † 677 $19,613 Cisco Systems, Inc. 50,300 988,395 Commvault Systems, Inc. † 548 38,201 Cornerstone OnDemand, Inc. † 644 19,017 CSG Systems International, Inc. † 600 10,908 Cypress Semiconductor Corp. † 7,300 79,132 EMC Corp. † 22,600 571,780 EnerSys † 1,721 64,761 Entegris, Inc. † 7,746 71,108 Entropic Communications, Inc. † 4,169 22,054 F5 Networks, Inc. † 100 9,715 Fair Isaac Corp. 2,289 96,207 FEI Co. 681 37,768 First Solar, Inc. † S 809 24,982 Gemalto NV (Netherlands) 871 78,857 GenMark Diagnostics, Inc. † 931 8,379 Google, Inc. Class A † 1,257 891,678 Hollysys Automation Technologies, Ltd. (China) † 1,700 20,179 IBM Corp. 2,472 473,512 Infoblox, Inc. † 1,293 23,235 InnerWorkings, Inc. † 1,958 26,981 Integrated Silicon Solutions, Inc. † 4,607 41,463 IntraLinks Holdings, Inc. † 5,596 34,527 Ixia † 997 16,929 Konica Minolta Holdings, Inc. (Japan) 7,500 54,034 L-3 Communications Holdings, Inc. 2,400 183,888 Lam Research Corp. † 3,900 140,907 Lexmark International, Inc. Class A 3,300 76,527 LivePerson, Inc. † 1,508 19,815 Manhattan Associates, Inc. † 692 41,755 Marvell Technology Group, Ltd. 12,900 93,654 Mentor Graphics Corp. † S 3,675 62,549 Microsemi Corp. † 1,310 27,562 Microsoft Corp. 47,111 1,259,277 MTS Systems Corp. 712 36,262 Murata Manufacturing Co., Ltd. (Japan) 900 53,081 NEC Corp. (Japan) † 51,000 107,389 Netscout Systems, Inc. † 1,278 33,215 NTT Data Corp. (Japan) 11 34,393 NVIDIA Corp. 12,400 152,396 NXP Semiconductor NV † S 400 10,548 Omnivision Technologies, Inc. † S 2,153 30,314 Oracle Corp. 43,682 1,455,484 Oracle Corp. Japan (Japan) 1,300 54,181 Parametric Technology Corp. † 1,222 27,507 Pegatron Corp. (Taiwan) † 25,000 32,527 Perficient, Inc. † S 1,912 22,523 Pericom Semiconductor Corp. † 2,995 24,050 Photronics, Inc. † S 3,817 22,749 Plantronics, Inc. 643 23,707 Procera Networks, Inc. † 1,662 30,830 QLIK Technologies, Inc. † 952 20,677 RealPage, Inc. † 1,250 26,963 RF Micro Devices, Inc. † 3,562 15,958 Riverbed Technology, Inc. † 6,148 121,239 Rockwell Automation, Inc. 3,100 260,369 12 Putnam VT Global As set Allocation Fund COMMON STOCKS (49.7%)* cont. Shares Value Technology cont. Rovi Corp. † 1,880 $29,008 Rudolph Technologies, Inc. † 1,949 26,214 Safeguard Scientifics, Inc. † 1,308 19,293 Samsung Electronics Co., Ltd. (South Korea) 34 48,662 SAP AG (Germany) 762 61,041 Sartorius AG zero % (Preference) (Germany) 200 17,747 Semtech Corp. † S 1,374 39,777 Silicon Graphics International Corp. † 1,073 10,977 Silicon Image, Inc. † 3,710 18,402 SK Hynix, Inc. (South Korea) † 1,540 37,362 Skyworks Solutions, Inc. † 959 19,468 Softbank Corp. (Japan) 2,200 80,502 Sourcefire, Inc. † S 485 22,902 SS&C Technologies Holdings, Inc. † 1,083 25,039 Stratasys, Ltd. † 298 23,885 Symantec Corp. † 22,000 413,820 Tangoe, Inc. † 1,004 11,917 Telefonaktiebolaget LM Ericsson Class B (Sweden) 1,007 10,129 Tencent Holdings, Ltd. (China) 600 19,527 Teradyne, Inc. † S 7,940 134,107 TIBCO Software, Inc. † 1,409 31,012 Tyler Technologies, Inc. † 550 26,642 Ultimate Software Group, Inc. † 488 46,072 Ultra Clean Holdings, Inc. † 3,306 16,232 Unisys Corp. † 490 8,477 VASCO Data Security International, Inc. † 5,871 47,907 VeriFone Systems, Inc. † 373 11,071 VMware, Inc. Class A † 300 28,242 Western Digital Corp. 4,200 178,458 Yelp, Inc. † 957 18,039 Transportation (0.6%) Aegean Marine Petroleum Network, Inc. (Greece) S 5,656 29,864 Alaska Air Group, Inc. † 480 20,683 Central Japan Railway Co. (Japan) 1,500 121,704 ComfortDelgro Corp., Ltd. (Singapore) 33,000 48,366 Delta Air Lines, Inc. † 19,900 236,213 Deutsche Lufthansa AG (Germany) 3,497 65,731 Deutsche Post AG (Germany) 1,829 40,105 Hankyu Hanshin Holdings, Inc. (Japan) 13,000 67,113 International Consolidated Airlines Group SA (Spain) † 14,335 42,365 Japan Airlines Co., Ltd. (Japan) † 900 38,522 Jaypee Infratech, Ltd. (India) † 4,238 3,995 Quality Distribution, Inc. † 2,749 16,494 SkyWest, Inc. 2,027 25,256 Southwest Airlines Co. 18,400 188,416 Swift Transportation Co. † S 4,716 43,010 Universal Truckload Services, Inc. 173 3,157 US Airways Group, Inc. † 1,694 22,869 Wabtec Corp. 1,300 113,802 XPO Logistics, Inc. † S 1,536 26,696 Utilities and power (1.5%) AES Corp. (The) 14,961 160,083 American Electric Power Co., Inc. S 8,800 375,584 American Water Works Co., Inc. 4,000 148,520 Centrica PLC (United Kingdom) 11,869 64,477 Chubu Electric Power Co., Inc. (Japan) 1,500 20,015 COMMON STOCKS (49.7%)* cont. Shares Value Utilities and power cont. Cia Energetica de Minas Gerais (Preference) (Brazil) 1,300 $14,349 CMS Energy Corp. S 5,900 143,842 DTE Energy Co. 3,500 210,175 Dynegy, Inc. † S 1,707 32,655 Electric Power Development Co., Ltd. (Japan) 1,300 30,817 Electricite de France SA (EDF) (France) 3,471 65,054 Enel SpA (Italy) 17,476 72,707 Energias de Portugal (EDP) SA (Portugal) 7,986 24,005 Entergy Corp. 3,700 235,875 GDF Suez (France) 2,974 61,276 Kinder Morgan, Inc. 8,500 300,305 OGE Energy Corp. 2,300 129,513 Origin Energy, Ltd. (Australia) 4,589 56,159 PG&E Corp. 8,000 321,440 PPL Corp. 11,000 314,930 Red Electrica Corporacion SA (Spain) 1,654 81,720 Tokyo Gas Co., Ltd. (Japan) 11,000 50,292 UGI Corp. 2,900 94,859 United Utilities Group PLC (United Kingdom) 8,123 89,136 Total common stocks (cost $92,867,432) CORPORATE BONDS AND NOTES (18.7%)* Principal amount Value Basic materials (1.4%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $5,000 $4,957 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 15,000 15,750 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 100,000 106,212 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 20,000 25,446 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 15,000 16,617 ArcelorMittal sr. unsec. unsub. 10.35s, 2019 (France) 100,000 120,783 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 15,000 15,600 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 70,000 74,375 Boise Cascade LLC/Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 5,000 5,150 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 20,000 21,000 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 50,000 56,000 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 65,000 81,805 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 50,000 61,081 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 45,000 48,600 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 50,000 67,504 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 104,360 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 145,000 155,104 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 100,000 104,732 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 35,000 36,164 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 20,000 20,200 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 10,000 10,200 Putnam VT Global Asset Allocation Fund 13 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Basic materials cont. Ferro Corp. sr. unsec. notes 7 7/8s, 2018 $60,000 $54,150 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 25,000 25,875 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 30,000 31,950 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 55,000 56,513 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 25,000 25,625 HD Supply, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2015 ‡‡ 30,000 30,750 HD Supply, Inc. 144A company guaranty sr. unsec. notes 11 1/2s, 2020 50,000 56,313 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 30,000 30,825 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 15,000 15,263 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.81s, 2014 15,000 14,063 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 25,000 28,563 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 45,000 50,963 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 20,000 20,225 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 40,000 39,000 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 10,000 10,400 International Paper Co. sr. unsec. notes 7.95s, 2018 175,000 226,245 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 45,000 49,950 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 22,600 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 69,767 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 200,000 221,000 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 6,000 6,044 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 15,000 14,775 MPM Escrow LLC/MPM Finance Escrow Corp. 144A sr. notes 8 7/8s, 2020 15,000 15,150 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 25,000 26,688 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 10,000 10,350 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 35,000 39,025 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 15,000 15,788 PQ Corp. 144A sr. notes 8 3/4s, 2018 25,000 26,250 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 62,000 85,159 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 37,000 39,985 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 38,000 40,997 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 30,000 33,600 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 30,000 30,600 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 5,000 5,400 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Basic materials cont. Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) $5,000 $5,238 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 5,000 5,300 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 10,000 10,600 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) ‡‡ 15,000 14,813 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 45,000 49,275 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 45,000 45,450 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 11 3/4s, 2019 5,000 3,550 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 10,000 3,800 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 35,000 39,512 Capital goods (0.8%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 5,000 5,250 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 65,000 71,013 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 10,000 11,125 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 30,000 31,800 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 5,000 5,350 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 25,000 27,500 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 40,000 46,100 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 20,000 20,575 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 15,000 15,000 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 40,000 47,267 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 20,000 22,700 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 40,000 45,250 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 10,000 10,700 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 85,000 86,071 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 30,000 30,000 Exide Technologies sr. notes 8 5/8s, 2018 30,000 25,425 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 60,000 57,824 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 30,000 29,470 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 10,000 10,363 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 65,000 71,338 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 159,000 209,961 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 10,000 10,063 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 10,000 10,525 14 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Capital goods cont. Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 $65,000 $59,800 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 45,000 49,050 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 20,000 22,977 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 100,000 107,500 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 20,000 20,650 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 70,000 76,104 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 20,000 21,700 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 35,000 38,106 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 45,000 47,250 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 65,000 69,225 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 29,000 32,190 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 45,000 49,781 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 127,287 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 30,000 33,335 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 15,000 15,885 Communication services (2.1%) Adelphia Communications Corp. escrow bonds zero %, 2012 55,000 358 AMC Networks, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 10,000 10,038 American Tower Corp. sr. unsec. notes 7s, 2017 R 75,000 89,689 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 63,000 80,780 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 50,000 52,001 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 120,000 120,540 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 25,000 27,125 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 80,000 93,300 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 16,894 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 20,000 22,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 20,000 21,525 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 30,000 32,363 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 10,000 10,175 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 25,000 27,750 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 25,000 27,313 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 15,000 15,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 40,000 43,200 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Communication services cont. Cequel Communications Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 $10,000 $10,413 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 25,000 25,813 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 15,000 16,163 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 60,000 64,500 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 131,000 177,645 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 47,686 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 50,000 51,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 15,000 16,575 Crown Castle International Corp. 144A sr. unsec. notes 5 1/4s, 2023 30,000 32,100 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 16,925 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 25,000 27,719 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 73,000 109,372 DISH DBS Corp. company guaranty 6 5/8s, 2014 5,000 5,375 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 100,725 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 40,000 45,600 Equinix, Inc. sr. unsec. notes 7s, 2021 25,000 27,750 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 50,689 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 15,000 17,588 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 55,000 63,250 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 30,000 34,650 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 45,000 49,613 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 50,000 56,875 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 35,000 38,588 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 25,000 27,125 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 15,000 15,488 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 111,562 118,535 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 205,000 216,788 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 30,000 39,591 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 30,000 33,525 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 35,000 38,850 Putnam VT Global Asset Allocation Fund 15 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 $10,000 $10,900 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 35,000 36,575 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 35,000 38,763 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 20,000 21,500 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 70,000 75,863 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 75,000 69,750 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 10,000 7,950 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 40,000 29,900 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 45,000 48,263 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 40,000 45,800 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) 25,000 26,344 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 115,000 134,155 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 28,968 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 3,000 3,353 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 10,000 10,625 SBA Tower Trust 144A notes 2.933s, 2017 125,000 129,913 Sprint Capital Corp. company guaranty 6 7/8s, 2028 190,000 197,600 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 40,000 46,500 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 55,000 59,813 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 35,000 41,213 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 25,000 27,313 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 80,000 98,800 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 120,000 130,005 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 31,709 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2042 90,000 87,772 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 10,000 10,475 Verizon Communications, Inc. sr. unsec. notes 2.45s, 2022 175,000 175,413 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 58,000 80,563 Verizon New Jersey, Inc. debs. 8s, 2022 45,000 60,917 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 50,000 68,421 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 40,000 41,950 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 100,000 104,750 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 15,000 16,388 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,188 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Communication services cont. Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $65,000 $73,125 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 30,000 32,400 Consumer cyclicals (3.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 5,550 ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 62,000 59,119 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 88,000 85,564 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 133,000 143,305 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 40,000 25,800 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 38,125 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 45,000 36,563 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 40,000 46,200 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 50,000 51,375 American Media, Inc. 144A notes 13 1/2s, 2018 3,167 2,787 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 15,000 15,356 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 15,000 16,200 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 16,950 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 15,000 16,088 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 30,000 30,075 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 5,000 5,213 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 20,000 21,300 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 20,000 21,150 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 50,000 48,625 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 40,000 44,150 Building Materials Corp. 144A sr. notes 7s, 2020 15,000 16,350 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 20,000 21,600 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 15,000 16,575 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 35,000 37,800 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 25,000 16,563 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 185,000 198,181 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 15,000 16,200 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 70,000 78,898 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 30,000 30,150 16 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Consumer cyclicals cont. Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $5,000 $5,625 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 35,000 33,250 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 15,000 16,613 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 55,000 59,675 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 15,000 16,613 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 16,575 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 70,827 76,847 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 45,000 40,163 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 60,000 54,900 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 65,000 65,488 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 55,000 54,038 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 10,000 11,480 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 40,000 47,278 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 40,000 44,000 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 90,000 100,134 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 61,000 70,455 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 60,000 63,750 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 R 10,000 9,950 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 24,000 27,240 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 40,000 49,150 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 300,000 383,020 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 25,000 25,563 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 55,000 57,095 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $35,000 38,500 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 65,000 74,257 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 R 10,000 10,650 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 45,000 44,438 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 50,000 56,250 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 25,000 27,250 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 35,000 37,713 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 60,000 69,300 Jo-Ann Stores Holdings, Inc. 144A sr. notes 9 3/4s, 2019 ‡‡ 15,000 15,131 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 10,000 12,042 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Consumer cyclicals cont. K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 $10,000 $10,750 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 25,000 27,094 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 10,000 11,050 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 30,000 32,550 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 40,000 41,400 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 15,000 14,700 Liberty Interactive, LLC debs. 8 1/4s, 2030 50,000 54,500 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 40,000 46,000 Limited Brands, Inc. sr. notes 5 5/8s, 2022 15,000 16,388 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 70,000 77,000 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 19,000 22,327 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 45,000 48,507 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 95,000 92,435 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 20,000 21,294 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 135,000 139,299 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 † 40,000 2,400 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 45,000 48,150 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 35,000 37,450 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 15,000 15,863 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 20,000 21,300 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 10,000 9,975 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 20,000 22,300 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 25,000 25,531 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 30,000 31,350 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 106,052 112,415 Navistar International Corp. sr. notes 8 1/4s, 2021 49,000 47,285 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 45,000 45,788 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 35,000 35,525 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 50,000 62,944 News America Holdings, Inc. debs. 7 3/4s, 2045 85,000 120,138 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 10,000 11,175 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 15,000 14,925 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 50,000 55,625 Putnam VT Global Asset Allocation Fund 17 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Consumer cyclicals cont. Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 $10,000 $11,100 Owens Corning company guaranty sr. unsec. notes 9s, 2019 19,000 23,798 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 30,000 30,900 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 25,000 27,719 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 ‡‡ 20,000 20,650 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 5,000 5,369 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 50,000 58,500 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 30,000 32,625 QVC Inc. 144A sr. notes 7 3/8s, 2020 25,000 27,816 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 20,000 20,600 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 60,000 64,950 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 10,000 11,250 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 15,000 16,350 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 10,000 11,325 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 50,000 55,750 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 35,000 37,975 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 50,000 57,750 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 50,000 48,250 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 58,575 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 35,000 37,188 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 20,000 21,950 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 18,000 19,080 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 15,000 15,919 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 10,000 10,125 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 25,000 25,000 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 5,000 5,313 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 45,000 51,075 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 35,000 37,450 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 90,000 90,978 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 5,000 5,363 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 10,000 10,638 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Consumer cyclicals cont. Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 $55,000 $58,300 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 5,000 5,144 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 5,000 7,067 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 65,000 74,029 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 10,000 10,575 Time Warner, Inc. debs. 9.15s, 2023 40,000 59,069 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 115,000 125,600 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 90,000 96,975 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 10,000 4,625 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 15,000 13,219 Travelport, LLC 144A sr. notes Ser. B, 6.306s, 2016 ‡‡ 4,132 3,388 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 21,000 16,275 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 40,000 41,300 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 199,680 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 10,000 12,100 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 30,000 31,258 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 10,000 11,046 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 45,000 50,175 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 30,000 30,978 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 82,000 88,560 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 17,000 23,799 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,782 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 95,000 93,953 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 73,022 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 15,000 17,325 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 5,000 5,575 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 10,000 11,050 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 4,000 5,147 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 41,000 43,908 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 30,000 34,350 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 65,000 63,529 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 10,000 10,950 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 ‡‡ 29,468 31,457 18 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Consumer staples cont. Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 $30,000 $28,350 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 33,413 30,907 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 65,000 69,875 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 69,300 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 20,000 22,900 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 10,000 10,450 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 95,000 100,938 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 115,000 116,111 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 70,000 83,036 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 50,000 56,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 5,000 5,750 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 50,000 54,875 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 15,000 15,638 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 80,000 74,986 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 25,000 25,806 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 50,000 52,384 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 40,000 57,618 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 45,000 51,131 Dole Food Co. sr. notes 13 7/8s, 2014 13,000 14,398 Dole Food Co. 144A sr. notes 8s, 2016 35,000 36,400 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 40,000 44,700 General Mills, Inc. sr. unsec. notes 5.65s, 2019 25,000 30,495 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 77,937 HDTFS, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 20,000 21,300 HDTFS, Inc. 144A company guaranty sr. notes 5 7/8s, 2020 15,000 15,675 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 15,000 16,575 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 50,000 71,064 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $55,000 61,463 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 15,000 15,900 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 5,000 5,050 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 70,000 92,271 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 10,000 11,245 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 4,000 4,886 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Consumer staples cont. Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 $27,000 $32,590 Landry’s Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 25,000 26,563 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 20,000 19,900 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 20,000 21,600 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 51,000 70,694 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 59,000 77,047 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 20,000 22,100 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 65,000 72,843 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 78,268 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 20,000 21,913 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 50,000 55,438 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 90,000 94,725 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 40,000 41,100 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 123,000 128,381 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 35,000 37,275 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 15,000 17,138 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 30,000 33,150 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 80,000 91,676 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 65,000 74,100 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 10,000 10,575 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 10,000 10,775 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 15,000 16,763 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 15,000 15,713 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 25,000 25,875 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 10,000 10,675 Energy (2.2%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 30,000 30,525 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 15,000 15,938 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 15,000 16,163 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 10,000 9,175 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 30,000 27,825 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 30,000 33,413 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 85,000 112,461 Putnam VT Global Asset Allocation Fund 19 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Energy cont. Anadarko Petroleum Corp. sr. notes 5.95s, 2016 $35,000 $40,266 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 30,000 37,915 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 60,000 63,588 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 5,000 5,684 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 5,000 4,638 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 35,000 32,550 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 15,000 15,525 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 20,000 21,500 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 35,000 37,450 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 145,000 154,618 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 105,000 123,687 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 65,000 70,200 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 125,000 130,397 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 35,000 39,813 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 37,975 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 10,000 10,050 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 40,000 37,700 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 45,000 49,388 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 10,000 10,525 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 20,000 21,100 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 15,000 10,200 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 90,000 97,425 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 50,000 54,125 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 70,000 75,425 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 55,000 59,400 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 15,000 15,638 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 62,013 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 10,000 11,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 92,150 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 20,000 21,650 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 25,000 24,750 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Energy cont. Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 $30,000 $26,700 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 33,000 34,073 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 200,000 219,454 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 70,000 66,850 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 35,000 35,963 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 40,000 42,400 Hercules Off shore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 5,000 5,238 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 40,000 43,100 Hiland Partners LP Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 15,000 16,050 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 10,000 13,283 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 40,000 40,000 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 10,000 9,950 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 60,000 66,150 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 15,000 16,275 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 65,000 72,638 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 20,000 18,800 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 31,676 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 30,000 31,575 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 20,000 20,900 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 45,000 33,300 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 35,000 38,588 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 85,000 99,347 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 35,000 35,700 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 20,000 21,450 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 34,000 37,060 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 40,000 40,400 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 30,000 34,350 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 5,000 5,363 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 30,000 31,875 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 65,000 65,975 20 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Energy cont. Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 $75,000 $84,671 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 340,000 323,071 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 60,000 67,350 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 60,000 59,250 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 21,700 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 15,000 15,675 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 55,000 61,050 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 100,000 110,250 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 15,000 15,263 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 85,000 89,888 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 10,000 10,700 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 20,000 21,200 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 35,000 35,875 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 100,743 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 20,000 21,100 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 15,000 16,050 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 5,000 5,350 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 59,381 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 40,000 48,194 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 31,000 33,713 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 10,000 10,625 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 10,000 10,225 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 20,000 20,525 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 70,000 98,097 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 15,000 17,002 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 25,000 28,614 Whiting Petroleum Corp. company guaranty 7s, 2014 60,000 62,850 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,552 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 7,000 9,018 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 15,000 16,163 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 55,000 58,300 Financials (4.0%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 1.893s, 2014 (United Kingdom) 50,000 49,886 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 218,143 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 25,000 23,563 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 90,000 122,574 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Financials cont. Aflac, Inc. sr. unsec. notes 6.9s, 2039 $75,000 $99,731 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 35,000 37,100 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 35,000 38,753 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 25,000 27,844 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 25,000 30,625 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 24,150 Ally Financial, Inc. unsec. sub. notes 8s, 2018 30,000 35,100 American Express Co. 144A sr. unsec. notes 2.65s, 2022 166,000 165,339 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 76,000 98,990 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 149,000 176,209 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 105,000 110,669 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 135,000 162,621 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, Perpetual Maturity (France) 85,000 83,300 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 90,000 104,904 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 50,000 57,738 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 65,000 65,551 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 105,000 108,236 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 200,000 200,736 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 175,000 193,618 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 27,567 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 40,000 43,467 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 40,000 40,585 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, Perpetual Maturity (France) 75,000 72,375 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 30,000 30,750 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 65,000 73,530 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 16,406 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 45,000 49,500 CIT Group, Inc. sr. unsec. notes 5s, 2022 35,000 37,321 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 30,000 32,775 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 35,000 37,450 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 20,000 21,200 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 50,000 56,500 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 35,000 38,150 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 3,000 3,595 Citigroup, Inc. sub. notes 5s, 2014 71,000 74,698 Putnam VT Global Asset Allocation Fund 21 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Financials cont. Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 $40,000 $38,500 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,002 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 57,000 67,583 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 30,000 31,575 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 35,000 35,875 GATX Financial Corp. notes 5.8s, 2016 25,000 27,653 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 135,000 142,256 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.51s, 2016 65,000 64,024 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 150,000 194,810 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 110,000 127,686 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 95,000 104,881 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 170,000 213,521 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 24,000 26,823 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 35,000 40,373 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 70,000 68,676 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 70,000 70,505 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 60,000 67,668 HSBC Finance Capital Trust IX FRN 5.911s, 2035 100,000 99,750 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 146,000 173,210 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 100,000 101,500 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 15,000 15,413 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 95,000 102,006 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 10,000 10,725 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 40,000 42,400 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 73,000 75,738 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 25,000 25,625 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 30,000 32,700 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, Perpetual Maturity 90,000 101,971 JPMorgan Chase & Co. sr. notes 6s, 2018 250,000 299,297 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 10,000 11,125 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 35,000 35,959 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 30,000 35,231 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 223,000 268,816 MetLife, Inc. sr. unsec. 6 3/4s, 2016 55,000 65,139 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 20,000 21,700 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 25,000 26,438 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Financials cont. National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) $25,000 $27,625 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 10,000 11,250 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 25,000 26,296 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 55,336 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 25,000 26,500 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 15,000 15,713 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 10,000 9,950 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 24,563 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 92,645 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 35,000 40,863 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 25,000 27,750 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 63,000 68,963 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 65,000 70,200 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 25,000 27,563 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 25,000 26,375 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 95,000 98,325 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 30,000 36,375 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 30,000 30,683 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 † 50,000 52,500 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 80,000 85,055 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 21,000 21,955 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 102,500 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 22,000 25,171 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 10,000 10,561 SLM Corp. sr. notes Ser. MTN, 8s, 2020 40,000 45,700 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 25,000 29,250 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.308s, 2037 75,000 57,123 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 90,000 89,184 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 300,000 367,500 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 70,000 73,521 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 108,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 442,568 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 23,687 22 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Financials cont. Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) $15,000 $15,909 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 93,308 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, Perpetual Maturity 60,000 59,934 Willis Group North America, Inc. company guaranty 6.2s, 2017 10,000 11,385 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 55,000 58,575 Health care (1.2%) AbbVie, Inc. 144A company guaranty sr. unsec. notes 2.9s, 2022 80,000 81,493 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 52,715 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 133,556 AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 25,000 26,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 96,158 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 35,000 37,100 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 45,000 47,813 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 50,000 53,625 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ 45,000 46,125 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 30,000 31,275 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 15,000 16,238 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 80,000 89,614 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 35,000 38,434 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 25,000 26,656 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 35,000 37,581 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 55,000 60,569 HCA, Inc. sr. notes 6 1/2s, 2020 135,000 151,875 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 10,000 11,450 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 65,000 68,981 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 10,000 10,775 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 95,000 89,775 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 20,000 20,950 Jaguar Holding Co. I 144A sr. notes 9 3/8s, 2017 ‡‡ 15,000 15,750 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 45,000 51,075 Kinetics Concepts/KCI USA 144A company guaranty notes 10 1/2s, 2018 75,000 78,656 Kinetics Concepts/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 20,000 19,025 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 39,025 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 25,000 27,188 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 15,000 19,297 Service Corporation International sr. notes 7s, 2019 20,000 21,900 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Health care cont. Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 $105,000 $117,600 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 70,000 69,650 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 35,000 37,450 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 15,713 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 16,477 16,683 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 35,000 37,800 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 6,000 6,825 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 50,000 55,000 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 30,000 33,600 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 50,000 52,546 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 30,000 33,300 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 105,000 121,760 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 10,000 10,700 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 90,000 89,156 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 90,000 90,772 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 5,438 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 20,000 21,550 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 5,400 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 2,000 1,500 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 5,000 5,363 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 35,000 36,452 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 30,000 30,724 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 5,000 5,064 WellPoint, Inc. notes 7s, 2019 35,000 43,608 Technology (0.9%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 5,000 4,188 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 30,000 22,800 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 15,000 13,350 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 50,000 46,750 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 65,000 65,163 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 20,000 20,000 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 135,000 146,633 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 15,000 15,638 Putnam VT Global Asset Allocation Fund 23 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Technology cont. Dell, Inc. sr. unsec. notes 5 7/8s, 2019 $70,000 $80,719 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 35,000 36,750 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 25,000 28,281 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 15,000 16,313 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 50,000 52,625 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 165,217 169,141 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 90,000 90,000 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 30,000 31,050 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 24,000 25,740 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 13,000 14,333 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 50,000 54,625 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 36,793 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 21,631 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 55,000 70,188 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 40,000 46,744 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 140,000 134,763 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 20,000 22,450 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 20,000 23,400 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 15,000 16,913 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 100,225 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 24,000 20,640 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 25,000 31,320 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 97,946 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 35,000 43,639 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 80,000 80,674 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 50,000 51,006 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 20,000 21,975 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 25,000 25,563 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 35,000 38,238 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 45,000 48,038 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 55,000 65,708 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 23,470 Transportation (0.2%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 45,000 49,838 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 35,000 41,382 CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Transportation cont. Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 $35,000 $42,954 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 115,000 122,708 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 57,521 65,862 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 15,000 14,881 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 80,000 81,378 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 60,000 65,850 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 15,162 16,299 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 10,000 6,100 Utilities and power (1.5%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 64,000 64,514 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 98,175 AES Corp. (The) sr. unsec. unsub. notes 7 3/8s, 2021 55,000 61,050 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 29,500 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 15,000 15,926 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,712 Beaver Valley Funding Corp. sr. bonds 9s, 2017 11,000 11,193 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 66,000 74,683 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 35,150 36,600 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 36,000 40,410 Calpine Corp. 144A sr. notes 7 1/4s, 2017 85,000 90,525 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 10,000 12,151 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 28,000 36,122 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 45,000 47,959 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 55,000 58,163 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 95,000 98,483 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 70,000 350 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 † 15,000 7,950 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 † 10,000 5,275 Edison Mission Energy sr. unsec. notes 7.2s, 2019 † 60,000 31,800 El Paso Corp. sr. unsec. notes 7s, 2017 120,000 137,081 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 41,125 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 20,000 26,743 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 60,000 73,451 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 15,000 16,763 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 66,000 73,260 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 24,000 27,060 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 45,000 49,950 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 50,000 57,750 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 30,000 36,624 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 25,000 28,426 24 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (18.7%)* cont. Principal amount Value Utilities and power cont. Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 $80,000 $85,868 EP Energy LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 15,000 16,350 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 70,000 78,925 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 10,000 10,600 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 20,000 19,900 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 65,000 75,075 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 10,000 11,800 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 35,000 38,850 ITC Holdings Corp. 144A notes 5 7/8s, 2016 50,000 56,822 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 41,040 Kansas Gas and Electric Co. bonds 5.647s, 2021 14,320 16,202 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 70,000 88,196 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 39,000 49,231 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 50,000 66,410 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 80,000 79,268 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 40,000 51,569 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 15,000 17,250 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 25,000 29,961 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 120,000 133,200 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 75,000 74,644 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 25,000 29,398 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 40,000 51,536 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 76,000 85,830 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 105,000 112,443 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 41,831 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 31,545 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 98,000 104,003 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 25,000 26,688 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,629 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 30,000 10,200 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 90,260 17,714 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 25,000 19,563 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 30,000 32,156 Union Electric Co. sr. notes 6.4s, 2017 50,000 61,073 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 29,855 Total corporate bonds and notes (cost $35,698,646) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.8%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $1,537,368 $1,723,806 3s, TBA, January 1, 2043 2,000,000 2,126,094 U.S. Government Agency Mortgage Obligations (10.4%) Federal National Mortgage Association Pass-Through Certificates 5s, TBA, January 1, 2043 8,000,000 8,665,625 4 1/2s, TBA, January 1, 2043 1,000,000 1,080,313 4s, TBA, January 1, 2043 7,000,000 7,502,578 3 1/2s, TBA, January 1, 2028 4,000,000 4,244,688 Total U.S. government and agency mortgage obligations (cost $25,242,977) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 4 1/4s, November 15, 2013 $20,000 $20,704 Total U.S. treasury obligations (cost $20,013) MORTGAGE-BACKED SECURITIES (3.8%)* Principal amount Value Agency collateralized mortgage obligations (0.6%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.952s, 2037 $36,848 $58,619 IFB Ser. 3072, Class SM, 23.03s, 2035 43,179 68,449 IFB Ser. 3072, Class SB, 22.884s, 2035 40,010 63,175 IFB Ser. 3249, Class PS, 21.585s, 2036 44,022 66,918 IFB Ser. 3065, Class DC, 19.233s, 2035 62,750 98,400 IFB Ser. 2990, Class LB, 16.412s, 2034 61,389 86,062 IFB Ser. 4098, Class MS, IO, 6.491s, 2041 802,171 168,368 IFB Ser. 3708, Class SQ, IO, 6.341s, 2040 223,365 31,264 IFB Ser. 3708, Class SA, IO, 6.241s, 2040 384,554 52,776 IFB Ser. 3964, Class SA, IO, 5.791s, 2041 434,833 63,868 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.798s, 2036 55,987 94,739 IFB Ser. 05-45, Class DA, 23.651s, 2035 73,534 122,129 IFB Ser. 07-53, Class SP, 23.431s, 2037 55,355 89,563 IFB Ser. 05-75, Class GS, 19.621s, 2035 33,632 49,301 IFB Ser. 404, Class S13, IO, 6.19s, 2040 278,784 38,880 IFB Ser. 12-113, Class CS, IO, 5.94s, 2041 158,913 29,795 Ser. 06-46, Class OC, PO, zero %, 2036 32,597 30,323 Commercial mortgage-backed securities (1.7%) Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.685s, 2049 119,000 119,776 Ser. 07-2, Class A2, 5.634s, 2049 13,580 14,019 Ser. 07-1, Class XW, IO, 0.314s, 2049 1,223,123 12,214 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.856s, 2042 964,136 9,100 Ser. 04-5, Class XC, IO, 0.698s, 2041 1,290,443 14,567 Ser. 02-PB2, Class XC, IO, 0.457s, 2035 246,088 2 Ser. 07-5, Class XW, IO, 0.38s, 2051 2,544,240 30,093 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.966s, 2042 100,000 103,807 FRB Ser. 07-PW17, Class AJ, 5.89s, 2050 89,000 78,320 Ser. 04-PR3I, Class X1, IO, 0.961s, 2041 455,316 4,660 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW15, Class X2, IO, 0.387s, 2044 15,189,109 66,832 Ser. 06-PW14, Class X1, IO, 0.163s, 2038 1,435,797 27,998 Putnam VT Global Asset Allocation Fund 25 MORTGAGE-BACKED SECURITIES (3.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.134s, 2049 $5,895,040 $85,478 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.379s, 2049 1,381,081 17,264 Ser. 07-CD4, Class XC, IO, 0.142s, 2049 7,510,731 56,330 Commercial Mortgage Pass-Through Certificates FRB Ser. 05-LP5, Class D, 5.098s, 2043 94,000 96,352 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.158s, 2046 6,631,194 84,747 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 62,504 62,978 Ser. 06-C5, Class AX, IO, 0.161s, 2039 2,925,767 40,376 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.071s, 2049 6,682,357 24,798 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 27,000 28,817 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 61,407 66,626 FRB Ser. 03-CK2, Class G, 5.744s, 2036 84,000 83,905 Ser. 02-CP3, Class AX, IO, 1.193s, 2035 100,662 473 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.611s, 2033 49,977 1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.959s, 2032 36,394 21,200 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.139s, 2045 25,073,926 105,069 Ser. 07-C1, Class XC, IO, 0.102s, 2049 9,007,669 66,017 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 74,000 77,168 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.242s, 2029 48,102 1,855 Ser. 05-C1, Class X1, IO, 0.609s, 2043 2,343,409 29,419 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 111,000 112,832 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 32,706 33,687 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 F 23,066 23,640 Ser. 06-GG6, Class XC, IO, 0.089s, 2038 1,832,808 3,198 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.077s, 2051 57,000 53,580 FRB Ser. 04-CB9, Class B, 5.662s, 2041 61,000 62,617 Ser. 06-CB16, Class AJ, 5.623s, 2045 102,000 91,817 FRB Ser. 05-LDP3, Class AJ, 4.997s, 2042 21,000 22,316 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 1,875,972 30,059 Ser. 07-LDPX, Class X, IO, 0.306s, 2049 5,312,094 49,004 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.339s, 2037 2,201,056 17,613 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 F 35,110 35,639 Ser. 99-C1, Class G, 6.41s, 2031 37,135 37,541 Ser. 98-C4, Class H, 5.6s, 2035 50,000 54,350 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 119,000 132,376 Ser. 06-C7, Class A2, 5.3s, 2038 81,755 81,755 Ser. 05-C3, Class AJ, 4.843s, 2040 45,000 46,868 MORTGAGE-BACKED SECURITIES (3.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.648s, 2038 $1,238,556 $25,428 Ser. 05-C5, Class XCL, IO, 0.464s, 2040 4,274,774 55,910 Ser. 05-C2, Class XCL, IO, 0.342s, 2040 2,365,584 15,426 Ser. 06-C7, Class XCL, IO, 0.29s, 2038 2,185,337 37,044 Ser. 06-C6, Class XCL, IO, 0.24s, 2039 7,130,369 124,625 Ser. 05-C7, Class XCL, IO, 0.21s, 2040 2,813,806 15,873 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.849s, 2050 128,000 136,113 Ser. 05-CKI1, Class AJ, 5.263s, 2037 27,000 27,824 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.85s, 2039 736,717 7,772 Ser. 05-MCP1, Class XC, IO, 0.18s, 2043 2,282,671 25,660 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.142s, 2045 400,307 42,312 Ser. 05-C3, Class X, IO, 5.81s, 2044 105,954 7,438 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.749s, 2041 82,720 83,577 Ser. 07-IQ14, Class A2, 5.61s, 2049 29,967 30,959 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 114,314 119,459 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 79,143 81,482 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.901s, 2045 371,000 47,766 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.997s, 2045 65,000 60,288 FRB Ser. 07-C34, Class AJ, 5.974s, 2046 128,000 120,320 Ser. 07-C30, Class A3, 5.246s, 2043 33,036 33,727 Ser. 07-C34, IO, 0.345s, 2046 1,459,404 17,659 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.331s, 2042 2,884,321 20,190 Ser. 06-C26, Class XC, IO, 0.044s, 2045 1,420,112 3,209 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 10,000 8,750 Residential mortgage-backed securities (non-agency) (1.5%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.338s, 2036 230,951 185,915 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, zero %, 2047 1,336,623 156,009 Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.662s, 2035 40,000 29,600 Ser. 12-RR10, Class 4A2, 2.626s, 2036 30,000 24,000 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 9A3, 21.132s, 2037 20,352 19,054 FRB Ser. 12-RR11, Class 5A3, 13.492s, 2037 30,009 18,155 Ser. 12-RR11, Class 9A2, 4s, 2037 29,717 29,643 Ser. 12-RR11, Class 3A2, 4s, 2036 39,664 39,565 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 39,658 39,460 FRB Ser. 12-RR12, Class 4A2, 2.917s, 2036 50,000 27,296 Ser. 12-RR11, Class 6A2, 2.614s, 2036 89,439 51,875 Ser. 12-RR11, Class 11A2, 2.6s, 2036 237,850 146,278 Ser. 09-RR7, Class 1A7, IO, 1.798s, 2046 949,588 40,358 Ser. 09-RR7, Class 2A7, IO, 1.58s, 2047 2,251,575 92,990 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 358,192 10,065 Chase Mortgage Finance Corp. FRB Ser. 05-A2, Class 1A5, 2.846s, 2036 121,639 104,002 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.595s, 2036 114,405 105,538 26 Putnam VT Global As set Allocation Fund MORTGAGE-BACKED SECURITIES (3.8%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Countrywide Alternative Loan Trust Ser. 07-19, Class 1A34, 6s, 2037 $202,540 $166,083 Countrywide Home Loans Ser. 06-9, Class A2, 6s, 2036 228,248 205,423 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 265,615 11,129 GSR Mortgage Loan Trust FRB Ser. 06-AR1, Class 2A4, 2.774s, 2036 375,000 286,875 JPMorgan Mortgage Trust FRB Ser. 07-A4, Class 2A3, 5.547s, 2037 349,257 296,868 Structured Asset Mortgage Investments, Inc. Ser. 06-AR8, Class X, IO, 0.4s, 2036 777,260 12,669 WAMU Mortgage Pass-Through Certificates FRB Ser. 07-HY2, Class 1A1, 2.643s, 2036 132,412 105,267 FRB Ser. 06-AR1, Class 2A1B, 1.235s, 2046 126,518 109,438 FRB Ser. 06-AR13, Class 1A, 1.046s, 2046 351,731 260,281 FRB Ser. 06-AR15, Class 1A, 1.006s, 2046 143,736 112,832 FRB Ser. 05-AR9, Class A1C3, 0.69s, 2045 137,525 116,896 FRB Ser. 05-AR13, Class A1B3, 0.57s, 2045 67,710 57,215 FRB Ser. 05-AR15, Class A1A2, 0.49s, 2045 286,541 244,993 Wells Fargo Mortgage Backed Securities Trust Ser. 05-9, Class 2A9, 5 1/4s, 2035 100,000 103,625 Total mortgage-backed securities (cost $7,068,095) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (3.4%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $40,000 $33,200 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 150,000 151,500 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 555,000 503,940 Canada (Government of) bonds 3 1/2s, 2020 CAD 2,300,000 2,612,941 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 200,000 298,667 Canada (Government of) notes 4s, 2017 CAD 1,500,000 1,677,355 Indonesia (Republic of) 144A notes 5 1/4s, 2042 $250,000 290,313 Poland (Government of) sr. unsec. bonds 5s, 2022 115,000 135,815 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 135,000 152,550 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 400,000 404,000 United Kingdom (Government of) bonds 4s, 2060 GBP 20,000 38,619 United Kingdom (Government of) bonds 2 3/4s, 2015 GBP 500,000 852,056 Total foreign government and agency bonds and notes (cost $6,867,912) COMMODITY LINKED NOTES (0.9%)* Ω Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $669,000 $785,607 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 171,000 148,325 COMMODITY LINKED NOTES (0.9%)* cont. Principal amount Value UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) $669,000 $786,170 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 171,000 148,635 Total commodity Linked Notes (cost $1,680,000) INVESTMENT COMPANIES (0.8%)* Shares Value SPDR S&P rust S 11,018 $1,570,285 Total investment companies (cost $1,363,628) SENIOR LOANS (0.2%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.46s, 2018 $83,714 $74,662 First Data Corp. bank term loan FRN 5.211s, 2017 10,568 10,304 First Data Corp. bank term loan FRN 4.211s, 2018 99,303 94,449 Intelsat SA bank term loan FRN 3.21s, 2014 (Luxembourg) 85,000 84,894 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 24,750 24,990 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.746s, 2017 130,971 87,704 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 14,466 11,368 Univision Communications, Inc. bank term loan FRN 4.459s, 2017 10,073 9,897 West Corp. bank term loan FRN Ser. B5, 5 1/2s, 2016 8,718 8,829 Total senior loans (cost $432,788) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 83 $81,519 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 2,540 67,691 M/I Homes, Inc. $2.438 pfd. † 1,630 37,327 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 83 66,374 Total preferred stocks (cost $198,270) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $29,000 $31,719 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 35,000 32,550 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 6,000 9,510 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 44,000 40,178 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 12,000 13,058 Total convertible bonds and notes (cost $117,099) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value EPR Properties cv. pfd. Ser. C, $1.44 1,280 $28,096 General Motors Co. Ser. B, $2.375 cv. pfd. 943 41,841 United Technologies Corp. $3.75 cv. pfd. 400 22,204 Total convertible preferred stocks (cost $90,546) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $20,000 $21,244 4.071s, 1/1/14 50,000 51,517 Total municipal bonds and notes (cost $70,000) Putnam VT Global Asset Allocation Fund 2 7 WARRANTS (—%)* † Expiration date Strike price Warrants Value Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR 4.14 720 $266 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 7,932 1,586 Total warrants (cost $1,586) SHORT-TERM INVESTMENTS (24.3%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 6,720,519 $6,720,519 Putnam Money Market Liquidity Fund 0.14% L 32,926,752 32,926,752 SSgA Prime Money Market Fund 0.08% P 880,000 880,000 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.177% to 0.179%, January 17, 2013 $1,225,000 1,224,902 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, March 11, 2013 5,000,000 4,998,380 U.S. Treasury Bills with effective yields ranging from 0.128% to 0.170%, October 17, 2013 # ## 2,702,000 2,699,139 U.S. Treasury Bills with effective yields ranging from 0.167% to 0.168%, May 30, 2013 # ## 267,000 266,888 U.S. Treasury Bills with effective yields ranging from 0.169% to 0.173%, April 4, 2013 # 461,000 460,926 U.S. Treasury Bills with effective yields ranging from 0.174% to 0.176%, May 2, 2013 # 130,000 129,963 Total short-term investments (cost $50,306,241) Total investments (cost $222,025,233) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound MXN Mexican Peso MYR Malaysian Ringgit USD/$ United States Dollar Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign secu- rities on deposit with a custodian bank GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reportingperiod. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $207,408,095. Ω The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $19,935, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $100,525,353 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. 28 Putnam VT Global As set Allocation Fund FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $72,256,277) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 1/16/13 $269,052 $268,889 $(163) Euro Sell 1/16/13 2,754,251 2,724,450 (29,801) Japanese Yen Sell 1/16/13 202,112 206,539 4,427 Peruvian New Sol Buy 1/16/13 188,763 188,080 683 Swedish Krona Sell 1/16/13 313,137 306,650 (6,487) Barclays Bank PLC Australian Dollar Buy 1/16/13 1,283,739 1,285,677 (1,938) Brazilian Real Buy 1/16/13 126,279 121,272 5,007 British Pound Sell 1/16/13 428,677 424,379 (4,298) Canadian Dollar Sell 1/16/13 672,479 672,599 120 Chilean Peso Buy 1/16/13 217,445 219,230 (1,785) Czech Koruna Sell 1/16/13 128,851 126,894 (1,957) Euro Buy 1/16/13 1,193,367 1,176,528 16,839 Hong Kong Dollar Sell 1/16/13 86,615 86,630 15 Indonesian Rupiah Sell 1/16/13 63,113 63,120 7 Japanese Yen Sell 1/16/13 82,122 73,647 (8,475) Malaysian Ringgit Buy 1/16/13 219,390 219,732 (342) Mexican Peso Buy 1/16/13 358,773 360,729 (1,956) New Zealand Dollar Sell 1/16/13 57,390 57,159 (231) Norwegian Krone Buy 1/16/13 23,739 23,385 354 Polish Zloty Buy 1/16/13 192,233 187,920 4,313 Russian Ruble Buy 1/16/13 220,990 219,240 1,750 Singapore Dollar Buy 1/16/13 53,619 53,803 (184) South Korean Won Buy 1/16/13 1,995 1,966 29 Swedish Krona Sell 1/16/13 216,875 214,754 (2,121) Taiwan Dollar Buy 1/16/13 107,370 107,307 63 Turkish Lira Buy 1/16/13 296,883 295,467 1,416 Citibank, N.A. Australian Dollar Buy 1/16/13 834,109 835,573 (1,464) Brazilian Real Sell 1/16/13 335,102 323,890 (11,212) British Pound Buy 1/16/13 2,411,249 2,386,743 24,506 Canadian Dollar Sell 1/16/13 886,252 886,231 (21) Czech Koruna Sell 1/16/13 128,867 126,973 (1,894) Danish Krone Buy 1/16/13 153,471 152,431 1,040 Euro Sell 1/16/13 207,651 208,280 629 Japanese Yen Buy 1/16/13 771,358 819,273 (47,915) South Korean Won Buy 1/16/13 188,631 188,327 304 Turkish Lira Buy 1/16/13 206,296 206,208 88 Credit Suisse International Australian Dollar Buy 1/16/13 224,504 224,783 (279) Brazilian Real Buy 1/16/13 286,395 279,607 6,788 British Pound Buy 1/16/13 47,919 47,553 366 Canadian Dollar Sell 1/16/13 1,401,441 1,400,971 (470) Chinese Yuan Buy 1/16/13 124,305 124,513 (208) Czech Koruna Sell 1/16/13 128,867 127,071 (1,796) Indonesian Rupiah Sell 1/16/13 63,113 63,258 145 Japanese Yen Sell 1/16/13 449,249 470,425 21,176 Mexican Peso Buy 1/16/13 334,409 336,343 (1,934) New Zealand Dollar Buy 1/16/13 22,214 21,561 653 Norwegian Krone Sell 1/16/13 106,198 105,001 (1,197) Philippines Peso Buy 1/16/13 115,207 115,809 (602) Polish Zloty Buy 1/16/13 286,639 284,552 2,087 Putnam VT Global Asset Allocation Fund 29 FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $72,256,277) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Russian Ruble Buy 1/16/13 $220,990 $219,560 $1,430 South Korean Won Buy 1/16/13 68,681 67,812 869 Swedish Krona Buy 1/16/13 210,157 206,773 3,384 Swiss Franc Buy 1/16/13 670,366 659,243 11,123 Taiwan Dollar Buy 1/16/13 42,854 42,896 (42) Turkish Lira Buy 1/16/13 208,814 208,131 683 Deutsche Bank AG Australian Dollar Buy 1/16/13 406,887 407,594 (707) Brazilian Real Buy 1/16/13 126,279 121,911 4,368 British Pound Sell 1/16/13 659,504 655,375 (4,129) Canadian Dollar Sell 1/16/13 414,985 414,996 11 Polish Zloty Buy 1/16/13 132,027 129,030 2,997 Singapore Dollar Buy 1/16/13 218,978 219,491 (513) South Korean Won Buy 1/16/13 188,631 188,406 225 Swedish Krona Sell 1/16/13 182,348 178,739 (3,609) Turkish Lira Buy 1/16/13 161,422 160,647 775 Goldman Sachs International Japanese Yen Sell 1/16/13 725,655 783,967 58,312 HSBC Bank USA, National Association Australian Dollar Sell 1/16/13 828,195 829,218 1,023 British Pound Sell 1/16/13 4,075,277 4,033,849 (41,428) Canadian Dollar Sell 1/16/13 205,633 205,571 (62) Euro Buy 1/16/13 202,371 203,037 (666) Japanese Yen Buy 1/16/13 14,551 22,995 (8,444) Norwegian Krone Sell 1/16/13 424,990 419,787 (5,203) Philippines Peso Buy 1/16/13 188,471 189,040 (569) Russian Ruble Buy 1/16/13 230,431 226,682 3,749 South Korean Won Buy 1/16/13 255,535 254,428 1,107 Turkish Lira Buy 1/16/13 144,469 143,924 545 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/13 1,262,160 1,264,479 (2,319) Brazilian Real Buy 1/16/13 126,279 121,705 4,574 British Pound Buy 1/16/13 291,578 288,629 2,949 Canadian Dollar Sell 1/16/13 1,571,093 1,571,024 (69) Chilean Peso Buy 1/16/13 217,445 219,552 (2,107) Chinese Yuan Buy 1/16/13 124,305 124,513 (208) Czech Koruna Sell 1/16/13 128,867 126,938 (1,929) Euro Sell 1/16/13 84,618 87,142 2,524 Hong Kong Dollar Buy 1/16/13 626,057 626,090 (33) Hong Kong Dollar Sell 1/16/13 626,057 626,120 63 Japanese Yen Buy 1/16/13 686,232 723,133 (36,901) Malaysian Ringgit Buy 1/16/13 219,357 219,792 (435) Mexican Peso Buy 1/16/13 214,557 213,498 1,059 New Zealand Dollar Sell 1/16/13 68,538 68,224 (314) Polish Zloty Buy 1/16/13 189,297 185,207 4,090 Russian Ruble Buy 1/16/13 261,211 256,710 4,501 Swedish Krona Buy 1/16/13 948,958 933,537 15,421 Taiwan Dollar Buy 1/16/13 251,133 251,809 (676) Turkish Lira Buy 1/16/13 105,694 105,295 399 30 Putnam VT Global As set Allocation Fund FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $72,256,277) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) British Pound Sell 1/16/13 $6,018,864 $5,957,493 $(61,371) Euro Buy 1/16/13 962,351 952,074 10,277 Euro Sell 1/16/13 962,351 952,220 (10,131) Japanese Yen Buy 1/16/13 467,167 492,183 (25,016) State Street Bank and Trust Co. Australian Dollar Buy 1/16/13 1,401,386 1,403,886 (2,500) Brazilian Real Buy 1/16/13 254,459 246,352 8,107 British Pound Sell 1/16/13 1,511,173 1,502,051 (9,122) Canadian Dollar Sell 1/16/13 1,518,831 1,519,099 268 Colombian Peso Buy 1/16/13 191,135 188,484 2,651 Czech Koruna Sell 1/16/13 128,867 126,881 (1,986) Euro Buy 1/16/13 421,111 416,448 4,663 Indonesian Rupiah Sell 1/16/13 63,113 63,245 132 Japanese Yen Sell 1/16/13 135,888 130,336 (5,552) Mexican Peso Buy 1/16/13 146,618 145,880 738 New Zealand Dollar Sell 1/16/13 65,152 64,885 (267) Norwegian Krone Sell 1/16/13 382,852 375,829 (7,023) Polish Zloty Buy 1/16/13 247,761 245,348 2,413 South Korean Won Buy 1/16/13 54,612 53,872 740 Swedish Krona Buy 1/16/13 212,724 209,413 3,311 Swiss Franc Sell 1/16/13 219,482 220,237 755 Thai Baht Buy 1/16/13 114,162 113,763 399 Turkish Lira Buy 1/16/13 160,247 159,572 675 UBS AG Australian Dollar Buy 1/16/13 617,282 618,377 (1,095) British Pound Buy 1/16/13 5,797,783 5,739,919 57,864 Canadian Dollar Sell 1/16/13 1,280,232 1,280,203 (29) Czech Koruna Sell 1/16/13 97,520 95,504 (2,016) Euro Buy 1/16/13 3,254,171 3,219,727 34,444 Japanese Yen Sell 1/16/13 921,033 966,729 45,696 Mexican Peso Buy 1/16/13 185,124 187,854 (2,730) New Zealand Dollar Sell 1/16/13 66,391 66,127 (264) Norwegian Krone Buy 1/16/13 706,680 691,563 15,117 Philippines Peso Buy 1/16/13 82,162 82,551 (389) Russian Ruble Buy 1/16/13 229,487 226,082 3,405 Singapore Dollar Buy 1/16/13 206,944 207,437 (493) Swedish Krona Sell 1/16/13 83,073 81,405 (1,668) Swiss Franc Sell 1/16/13 527,763 521,800 (5,963) Taiwan Dollar Buy 1/16/13 52,586 52,546 40 Thai Baht Buy 1/16/13 80,734 80,452 282 Turkish Lira Buy 1/16/13 288,602 288,178 424 WestPac Banking Corp. Australian Dollar Sell 1/16/13 1,168,997 1,170,892 1,895 British Pound Sell 1/16/13 1,118,882 1,110,066 (8,816) Canadian Dollar Sell 1/16/13 417,699 417,701 2 Euro Buy 1/16/13 11,089 10,967 122 Japanese Yen Sell 1/16/13 816,779 860,647 43,868 Mexican Peso Buy 1/16/13 112,603 112,078 525 Total Putnam VT Global Asset Allocation Fund 31 FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/12 contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 6 $682,507 Mar-13 $(1,058) Australian Government Treasury Bond 10 yr (Long) 18 2,305,081 Mar-13 1,723 Canadian Government Bond 10 yr (Short) 29 3,951,604 Mar-13 3,382 Euro STOXX 50 Index (Short) 113 3,900,389 Mar-13 24,983 FTSE 100 Index (Short) 61 5,794,868 Mar-13 52,593 Japanese Government Bond 10 yr (Short) 1 1,658,106 Mar-13 9,344 Japanese Government Bond 10 yr Mini (Long) 10 1,657,760 Mar-13 (9,742) MSCI EAFE Index Mini (Long) 10 810,150 Mar-13 12,130 NASDAQ 100 Index E-Mini (Short) 63 3,345,615 Mar-13 12,657 OMXS 30 Index (Short) 66 1,124,247 Jan-13 1,522 Russell 2000 Index Mini (Long) 96 8,127,360 Mar-13 49,495 Russell 2000 Index Mini (Short) 26 2,201,160 Mar-13 (54,392) S&P 500 Index (Long) 2 710,050 Mar-13 (508) S&P 500 Index E-Mini (Long) 353 25,064,765 Mar-13 (18,356) S&P 500 Index E-Mini (Short) 37 2,627,185 Mar-13 1,776 S&P Mid Cap 400 Index E-Mini (Long) 58 5,904,980 Mar-13 52,374 FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/12 cont. contracts Value date (depreciation) S&P Mid Cap 400 Index E-Mini (Short) 53 $5,395,930 Mar-13 $42,140 SGX MSCI Singapore Index (Short) 9 530,621 Jan-13 840 SPI 200 Index (Short) 10 1,198,371 Mar-13 (8,547) Tokyo Price Index (Long) 27 2,684,885 Mar-13 233,287 Tokyo Price Index (Short) 33 3,281,526 Mar-13 (285,472) U.K. Gilt 10 yr (Long) 22 4,249,951 Mar-13 (7,714) U.K. Gilt 10 yr (Short) 3 579,539 Mar-13 (398) U.S. Treasury Bond 30 yr (Long) 37 5,457,500 Mar-13 (76,383) U.S. Treasury Bond 30 yr (Short) 36 5,310,000 Mar-13 74,182 U.S. Treasury Bond Ultra 30yr (Long) 14 2,276,313 Mar-13 (47,605) U.S. Treasury Note 2 yr (Long) 123 27,117,656 Mar-13 7,454 U.S. Treasury Note 2 yr (Short) 26 5,732,188 Mar-13 (2,081) U.S. Treasury Note 5 yr (Long) 122 15,178,516 Mar-13 (5,951) U.S. Treasury Note 10 yr (Long) 25 3,319,531 Mar-13 (11,376) U.S. Treasury Note 10 yr (Short) 72 9,560,250 Mar-13 34,855 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $1,246,000 E $1,461 3/20/15 0.45% 3 month $489 USD-LIBOR-BBA 100,000 E 2,803 3/20/43 3 month USD-LIBOR-BBA 2.60% (1,269) 200,000 E 2,186 3/20/23 3 month USD-LIBOR-BBA 1.75% (34) 3,900,000 E 5,258 3/20/18 3 month USD-LIBOR-BBA 0.90% 4,907 3,100,000 E (3,242) 3/20/15 3 month USD-LIBOR-BBA 0.45% (824) Citibank, N.A. 8,112,000 E 11,516 3/20/15 0.45% 3 month 5,189 USD-LIBOR-BBA Credit Suisse International 725,000 E 839 3/20/15 0.45% 3 month 274 USD-LIBOR-BBA MXN 5,250,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 32,740 Deutsche Bank AG $363,000 E (7,503) 3/20/43 2.60% 3 month 7,279 USD-LIBOR-BBA 8,702,000 E 58,661 3/20/23 3 month USD-LIBOR-BBA 1.75% (37,931) 1,212,000 E (948) 3/20/18 3 month USD-LIBOR-BBA 0.90% (1,057) MXN 5,250,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 34,230 Goldman Sachs International $2,576,000 E (48,301) 3/20/23 1.75% 3 month (19,707) USD-LIBOR-BBA 17,384,000 E 5,986 3/20/15 0.45% 3 month (7,573) USD-LIBOR-BBA 11,783,000 E (46,781) 3/20/18 0.90% 3 month (45,721) USD-LIBOR-BBA 32 Putnam VT Global As set Allocation Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. MXN 750,000 $— 7/16/20 1 month MXN-TIIE-BANXICO 6.99% $5,040 MXN 8,485,000 — 7/30/20 6.3833% 1 month MXN-TIIE- (31,437) BANXICO MXN 1,330,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 7,448 Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Barclays Bank PLC $819,618 1/12/41 4.00% (1 month Synthetic TRS Index $181 USD-LIBOR) 4.00% 30 year Fannie Mae pools 171,593 1/12/41 4.00% (1 month Synthetic TRS Index 38 USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,854 1/12/41 5.00% (1 month Synthetic MBX Index 9 USD-LIBOR) 5.00% 30 year Fannie Mae pools 18,776 1/12/40 5.00% (1 month Synthetic MBX Index 35 USD-LIBOR) 5.00% 30 year Fannie Mae pools 157,289 1/12/40 4.50% (1 month Synthetic MBX Index 649 USD-LIBOR) 4.50% 30 year Fannie Mae pools 340,822 1/12/41 5.00% (1 month Synthetic MBX Index 535 USD-LIBOR) 5.00% 30 year Fannie Mae pools 167,159 1/12/41 5.00% (1 month Synthetic MBX Index 263 USD-LIBOR) 5.00% 30 year Fannie Mae pools 31,293 1/12/40 5.00% (1 month Synthetic MBX Index 59 USD-LIBOR) 5.00% 30 year Fannie Mae pools 101,582 1/12/40 5.00% (1 month Synthetic MBX Index 191 USD-LIBOR) 5.00% 30 year Fannie Mae pools 73,659 1/12/40 5.00% (1 month Synthetic MBX Index 139 USD-LIBOR) 5.00% 30 year Fannie Mae pools Citibank, N.A. 65,693 1/12/41 5.00% (1 month Synthetic MBX Index 103 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 82 2/13/13 (3 month USD-LIBOR-BBA A basket (CGPUTQL2) (24,308) plus 0.10%) of common stocks units 1,214 2/13/13 3 month USD-LIBOR-BBA Russell 1000 Total (200,174) minus 0.15% Return Index units 683 2/13/13 3 month USD-LIBOR-BBA Russell 1000 Total (112,618) minus 0.15% Return Index Credit Suisse International $544,829 1/12/41 4.50% (1 month Synthetic MBX Index 2,415 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools Putnam VT Global Asset Allocation Fund 33 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Goldman Sachs International $542,729 1/12/41 4.00% (1 month Synthetic TRS Index $120 USD-LIBOR) 4.00% 30 year Fannie Mae pools 226,647 1/12/41 4.50% (1 month Synthetic TRS Index 570 USD-LIBOR) 4.50% 30 year Fannie Mae pools 49,960 1/12/41 4.50% (1 month Synthetic TRS Index 126 USD-LIBOR) 4.50% 30 year Fannie Mae pools 16,899 1/12/41 4.00% (1 month Synthetic TRS Index 4 USD-LIBOR) 4.00% 30 year Fannie Mae pools 599,927 1/12/41 4.00% (1 month Synthetic TRS Index 132 USD-LIBOR) 4.00% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 77,377 1/12/41 4.50% (1 month Synthetic TRS Index 195 USD-LIBOR) 4.50% 30 year Fannie Mae pools shares 122,265 10/22/13 (3 month USD-LIBOR-BBA iShares MSCI Emerging 329,827 plus 0.05%) Markets Index Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/12 Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) Barclays Bank PLC DJ CDX NA HY Series 19 Index B+/P $(1,350) $180,000 12/20/17 500 basis points (bp) $(37) DJ CDX NA IG Series 19 Index BBB+/P (1,565) 315,000 12/20/17 100 bp (631) Citibank, N.A. DJ CDX NA IG Series 19 Index BBB+/P (8,427) 1,655,000 12/20/17 100 bp (3,522) Credit Suisse International DJ CDX NA HY Series 19 Index B+/P 11,025 4,410,000 12/20/17 500 bp 43,204 DJ CDX NA IG Series 19 Index BBB+/P (3,370) 670,000 12/20/17 100 bp (1,384) Deutsche Bank AG DJ CDX NA HY Series 19 Index B+/P 9,241 7,393,000 12/20/17 500 bp 63,186 Smurfit Kappa Funding, 7 3/4%, 4/1/15 BB–/F — EUR 90,000 9/20/13 715 bp 6,356 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 125,000 9/20/13 535 bp 6,280 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 125,000 9/20/13 477 bp 5,551 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $65,000 9/20/13 495 bp 2,090 DJ CDX NA IG Series 19 Index BBB+/P (339) 170,000 12/20/17 100 bp 164 JPMorgan Chase Bank N.A. DJ CDX NA HY Series 19 Index B+/P (29,039) 1,787,000 12/20/17 500 bp (16,000) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F”. 34 Putnam VT Global As set Allocation Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,068,766 $1,894,960 $— Capital goods 5,686,870 1,059,802 11,126 Communication services 4,178,848 850,145 — Conglomerates 1,673,314 288,090 — Consumer cyclicals 9,976,176 2,552,885 1 Consumer staples 6,721,802 2,159,758 1,252 Energy 7,948,939 1,495,554 — Financials 13,598,501 4,418,328 — Health care 10,156,009 1,829,242 — Technology 17,438,002 773,003 — Transportation 726,460 427,901 — Utilities and power 2,482,130 615,658 — Total common stocks Commodity linked notes — 1,868,737 — Convertible bonds and notes — 127,015 — Convertible preferred stocks 22,204 69,937 — Corporate bonds and notes — 38,717,742 — Foreign government and agency bonds and notes — 7,150,956 — Investment Companies 1,570,285 — — Mortgage-backed securities — 7,889,990 — Municipal bonds and notes — 72,761 — Preferred stocks — 252,911 — Senior loans — 407,097 — U.S. Government and Agency Mortgage Obligations — 25,343,104 — U.S. Treasury Obligations — 20,704 — Warrants 266 — 1,586 Short-term investments 33,806,752 16,500,717 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $72,275 $— Futures contracts 85,154 — — Interest rate swap contracts — (29,892) — Total return swap contracts — (1,509) — Credit default contracts — 129,081 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Global Asset Allocation Fund 35 Statement of assets and liabilities 12/31/12 Assets Investment in securities, at value, including $6,675,174 of securities on loan (Note 1): Unaffiliated issuers (identified cost $182,377,962) $197,209,015 Affiliated issuers (identified cost $39,647,271) (Notes 1 and 6) 39,647,271 Foreign currency (cost $501,233) (Note 1) 451,472 Dividends, interest and other receivables 1,003,238 Receivable for shares of the fund sold 2,908 Receivable for investments sold 437,904 Receivable for variation margin (Note 1) 727,518 Unrealized appreciation on OTC swap contracts (Note 1) 560,018 Premium paid on OTC swap contracts (Note 1) 150,865 Unrealized appreciation on forward currency contracts (Note 1) 457,799 Total assets Liabilities Payable to custodian 9,779 Payable for investments purchased 100,633 Payable for purchases of delayed delivery securities (Note 1) 23,636,059 Payable for shares of the fund repurchased 412,354 Payable for compensation of Manager (Note 2) 106,320 Payable for custodian fees (Note 2) 67,067 Payable for investor servicing fees (Note 2) 15,808 Payable for Trustee compensation and expenses (Note 2) 115,521 Payable for administrative services (Note 2) 2,113 Payable for distribution fees (Note 2) 15,207 Unrealized depreciation on OTC swap contracts (Note 1) 504,227 Premium received on OTC swap contracts (Note 1) 108,976 Unrealized depreciation on forward currency contracts (Note 1) 385,524 Collateral on securities loaned, at value (Note 1) 6,720,519 Collateral on certain derivative contracts, at value (Note 1) 880,000 Other accrued expenses 159,806 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $204,573,606 Undistributed net investment income (Note 1) 3,833,355 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (15,993,423) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 14,994,557 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $135,791,756 Number of shares outstanding 8,482,069 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $16.01 Computation of net asset value Class IB Net assets $71,616,339 Number of shares outstanding 4,447,043 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $16.10 The accompanying notes are an integral part of these financial statements. 36 Putnam VT Global As set Allocation Fund Statement of operations Year ended 12/31/12 Investment income Interest (net of foreign tax of $3,568 ) (including interest income of $43,215 from investments in affiliated issuers) (Note 6) $3,745,736 Dividends (net of foreign tax of $62,414) 2,755,471 Securities lending (Note 1) 39,765 Total investment income Expenses Compensation of Manager (Note 2) 1,280,104 Investor servicing fees (Note 2) 211,766 Custodian fees (Note 2) 142,774 Trustee compensation and expenses (Note 2) 20,294 Distribution fees (Note 2) 181,133 Administrative services (Note 2) 7,340 Auditing and tax fees 152,600 Other 70,358 Total expenses Expense reduction (Note 2) (7,285) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $1,058) (Notes 1 and 3) 14,932,620 Net realized gain on swap contracts (Note 1) 2,865,446 Net realized gain on futures contracts (Note 1) 1,668,622 Net realized loss on foreign currency transactions (Note 1) (151,500) Net realized gain on written options (Notes 1 and 3) 81,556 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (117,023) Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year 4,816,219 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Global Asset Allocation Fund 3 7 Statement of changes in net assets Year ended Year ended 12/31/12 12/31/11 Decrease in net assets Operations: Net investment income $4,481,888 $4,959,660 Net realized gain on investments and foreign currency transactions 19,396,744 7,221,959 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 4,699,196 (12,471,786) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,417,950) (7,171,729) Class IB (540,548) (3,402,380) Decrease from capital share transactions (Note 4) (28,105,758) (19,455,891) Total decrease in net assets Net assets: Beginning of year 208,894,523 239,214,690 End of year (including undistributed net investment income of $3,833,355 and $942,775, respectively) The accompanying notes are an integral part of these financial statements. 38 Putnam VT Global As set Allocation Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/12 .34 1.71 (.15) .89 .89 2.20 200 12/31/11 .33 (.33) — f (.68) .88 .88 2.27 131 12/31/10 .38 1.59 (.82) .87 g .87 g 2.75 159 12/31/09 .41 3.12 (.76) .99 h,i .86 h 3.55 h 178 12/31/08 .48 (5.91) (.60) .78 h .78 h 3.31 h 155 Class IB 12/31/12 .30 1.71 (.11) 1.14 1.14 1.96 200 12/31/11 .29 (.32) (.65) 1.13 1.13 2.02 131 12/31/10 .35 1.60 (.79) 1.12 g 1.12 g 2.50 159 12/31/09 .39 3.15 (.72) 1.24 h,i 1.11 h 3.28 h 178 12/31/08 .44 (5.92) (.56) 1.03 h 1.03 h 3.05 h 155 a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Amount represents less than $0.01 per share. g Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.05% of average net assets for the period ended December 31, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.10% 12/31/08 0.15 i Includes interest accrued in connection with certain derivatives contracts, which amounted to 0.13% of average net assets as of December 31, 2009. The accompanying notes are an integral part of these financial statements. Putnam VT Global Asset Allocation Fund 39 Notes to financial statements 12/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through December 31, 2012. Putnam VT Global Asset Allocation Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term return consistent with preservation of capital. The fund invests mainly in a diversified portfolio of equity securities (growth or value stocks or both) of both U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests in a diversified portfolio of fixed income investments, including both U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). Putnam Management may also select other investments that do not fall within these asset classes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are 40 Putnam VT Global As set Allocation Fund slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Interest rate swap contracts The fund entered into over-the-counter (OTC) and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the contracts being exchange traded and the exchange’s clearinghouse guaranteeing the contract from default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement Putnam VT Global As set Allocation Fund 4 1 between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $329,673 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $543,486 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $309,801. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $6,675,185. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $6,720,519. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 42 Putnam VT Global As set Allocation Fund 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2012, the fund had a capital loss carryover of $14,433,318 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $14,433,318 N/A $14,433,318 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, foreign currency gains and losses, unrealized gains and losses on certain futures contracts, realized gains and losses on certain futures contracts, straddle loss deferrals, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $367,190 to increase undistributed net investment income, $47,867 to increase paid-in-capital and $415,057 to increase accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $17,452,496 Unrealized depreciation (3,805,785) Net unrealized appreciation 13,646,711 Undistributed ordinary income 4,039,685 Capital loss carryforward (14,433,318) Cost for federal income tax purposes $223,222,826 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 48.5% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion and 0.515% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class IA $139,257 Class IB 72,509 Total $211,766 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $222 under the expense offset arrangements and by $7,063 under the brokerage/service arrangements. Putnam VT Global As set Allocation Fund 43 Each independent Trustee of the fund receives an annual Trustee fee, of which $160, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $181,133 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $327,499,484 and $340,128,006, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $4,602,875 and $4,599,102, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written equity option Written equity option contract amounts premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $3,932,000 $155,904 — $— Options opened — — 4,373 4,214 Options exercised (1,966,000) (77,952) — — Options expired — — (1,719) (2,303) Options closed (1,966,000) (77,952) (2,654) (1,911) Written options outstanding at the end of the reporting period $— $— — $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/12 Year ended 12/31/11 Year ended 12/31/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 97,970 $1,503,304 317,887 $4,640,900 514,226 $7,891,214 471,799 $6,858,367 Shares issued in connection with reinvestment of distributions 92,859 1,417,950 486,549 7,171,729 35,123 540,548 229,117 3,402,380 190,829 2,921,254 804,436 11,812,629 549,349 8,431,762 700,916 10,260,747 Shares repurchased (1,505,399) (22,936,597) (1,800,526) (26,004,425) (1,077,019) (16,522,177) (1,072,002) (15,524,842) Net decrease Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 1,000 Written equity option contracts (number of contracts) 1,000 Written swap option contracts (contract amount) $1,200,000 Futures contracts (number of contracts) 1,500 Forward currency contracts (contract amount) $166,700,000 OTC interest rate swap contracts (notional) $139,900,000 OTC total return swap contracts (notional) $23,400,000 OTC credit default swap contracts (notional) $17,300,000 44 Putnam VT Global As set Allocation Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $129,081 Payables $— Foreign exchange contracts Receivables 457,799 Payables 385,524 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 815,476* Unrealized depreciation 704,375* Interest rate contracts Receivables, Net assets — Unrealized Payables, Net assets — appreciation 263,016* Unrealized depreciation 318,512* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $2,397,987 $2,397,987 Foreign exchange contracts — — (226,534) — $(226,534) Equity contracts 3,284 1,545,759 — 59,065 $1,608,108 Interest rate contracts 77,952 122,863 — 408,394 $609,209 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $(446,583) $(446,583) Foreign exchange contracts — — — (69,119) — (69,119) Equity contracts — (52) 218,832 — 184,781 403,561 Interest rate contracts 452,367 — 50,609 — (1,250,918) (747,942) Total †For the reporting period, the transaction volume for warrants was minimal. Note 6 — Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $34,125,454 $49,621,182 $50,819,884 $43,215 $32,926,752 *Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Putnam VT Global As set Allocation Fund 45 Note 9 — New accounting pronouncement In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. 46 Putnam VT Global As set Allocation Fund Federal tax information (Unaudited) The fund designated 34.16% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT Global As set Allocation Fund 4 7 About the Trustees 48 Putnam VT Global As set Allocation Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President and Treasurer Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments and Putnam Investments and Judith Cohen (Born 1945) Putnam Management PutnamManagement Vice President, Clerk, and Associate Treasurer Since 1993 Robert R. Leveille (Born 1969) Susan G. Malloy (Born 1957) Vice President and Chief Compliance Officer Vice President and Assistant Treasurer Nancy E. Florek (Born 1957) Since 2007 Since 2007 Vice President, Proxy Manager, Assistant Chief Compliance Officer, Putnam Director of Accounting & Control Services, Clerk, and Associate Treasurer Investments, Putnam Management, and Putnam Management Since 2000 Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Global As set Allocation Fund 4 9 This page intentionally left blank. 50 Putnam VT Global As set Allocation Fund This page intentionally left blank. Putnam VT Global Asset Allocation Fund 51 This page intentionally left blank. 52 Putnam VT Global As set Allocation Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Investment Sub-Advisor Legal Counsel Elizabeth T. Kennan The Putnam Advisory Company, LLC Ropes & Gray LLP Kenneth R. Leibler One Post Office Square Robert E. Patterson Boston, MA 02109 Independent Registered George Putnam, III Public Accounting Firm Robert L. Reynolds Marketing Services PricewaterhouseCoopers LLP W. Thomas Stephens Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Global Asset Allocation Fund 5 3 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2012	$137,663	$ — $11,506	$426 December 31, 2011	$128,870	$	$9,031	$ — For the fiscal years ended December 31, 2012 and December 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $264,044 and $136,413 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
